 
OFFICE LEASE
 
THIS OFFICE LEASE (this “Lease”) is made and entered into as of the 3rd day of
March, 2010, by and between THE TERRACES, a California limited partnership
(“Landlord”), and TIX CORPORATION., a Delaware corporation (collectively
"Tenant").
 
1.
TERMS AND DEFINITIONS».

 
For the purposes of this Lease, the following terms shall have the following
definitions and meanings:
 
(a) 
Address of Tenant:



Mitch Francis
Tix Corporation
12711 Ventura Boulevard, Suite 340
Studio City, California 91604
 
(b) 
Address of Landlord:



The Terraces
c/o M. David Paul & Associates
100 Wilshire Boulevard, Suite 1600
Santa Monica, California 90401
Attention:  M. David Paul
 
(c) 
Premises:  That certain premises commonly known as Suite 340 constituting a
portion of the third (3rd) floor of the "Building" located at 12711 Ventura
Boulevard, Studio City, California, approximately as shown on the floor plan
attached hereto as Exhibit A and incorporated herein by this reference.

 
(d) 
Premises Area:  Approximately three thousand nine hundred seventy (3,970) square
feet of "Usable Area", constituting four thousand four hundred eighty-six
(4,486)  square feet of "Rentable Area" (as such terms are hereinafter defined).

 
(e) 
Term: Sixty (60) months commencing June 1, 2010 (the “Commencement Date”).

 
(f) 
Monthly Base Rent:

 
Months
 
Base Rent
 
1-12
  $ 12,246.78  
13-24
  $ 12,610.15  
25-36
  $ 12,984.41  
37-48
  $ 13,369.91  
49-60
  $ 13,766.97  



*Subject to conditional abatement of Monthly Base Rent for the second (2nd),
third (3rd) and eighth (8th) months of the Term, as provided in Section 5(a)
below.
 
(g) 
Tenant's Percentage:  6.55%.

 
(h) 
Base Year:  2010.

 
(i) 
Security Deposit:  $13,766.97.

 
(j) 
Permitted Use:  General office use consistent with the operation of the Project
as a first-class office building project, and for no other use or purpose.

 
(k) 
Parking:  Up to thirteen (13) parking passes.  During any period in which Tenant
occupies all or any portion of the Premises, Tenant shall be required to
purchase six (6) parking passes for the term of the Lease.

 
(l) 
Brokers:  Worthe Real Estate Group, as Landlord’s Broker, and Lee & Associates –
LA North/Ventura, Inc., as Tenant's Broker.

 
(m) 
Guarantor: N/A.

 
 
1

--------------------------------------------------------------------------------

 
 
This Section 1 represents a summary of the basic terms of this Lease.  In the
event of any inconsistency between the terms contained in this Section 1 and any
specific provision of this Lease, the terms of the more specific provision shall
prevail.
 
2. 
PREMISES LEASED»

 
.
 
(a) Landlord hereby leases to Tenant and Tenant hereby hires from Landlord the
Premises.  The Premises constitutes a part of the floor of the Building
designated in Section 1(c), approximately as shown on the floor plan attached
hereto as Exhibit A.
 
(b) For all purposes of this Lease, the "Usable Area" and "Rentable Area" shall
be deemed to be as set forth in Article 1 above, notwithstanding any deviation
in actual Usable and Rentable Area, unless the physical boundaries of the
Premises and/or the Building are hereafter modified.
 
(c) The Premises are located in the Building which, together with its related
parking facilities, are located on a certain parcel or parcels of real property
(the "Site").  The Building, the Site, any and all other improvements now or
hereafter situated on the Site and the "Common Areas" (as hereinafter defined)
are herein collectively referred to as the "Project".  Tenant shall have the
nonexclusive right to use, in common with other tenants in the Building and the
Project and subject to the Rules and Regulations referred to in Section 33(a)
and the provisions of Section 26 below respecting parking (including, without
limitation, the parking rules and regulations referred to therein), the
following areas ("Common Areas") within the Project:  (i) if and to the extent
applicable, any Building common entrances, lobbies and/or restrooms, common
elevators, stairways and access ways, loading docks, ramps, drives and platforms
and any passageways and service ways thereto, and the common pipes, conduits,
wires and appurtenant equipment serving the Premises and also other portions of
the Project; and (ii) loading and unloading areas, trash areas, parking areas,
roadways, sidewalks, walkways, parkways, driveways and landscaped areas and
similar areas and facilities within the Project; provided, however, that
notwithstanding the designation of parking areas as a part of the Common Areas
pursuant hereto, nothing contained herein shall be deemed to permit Tenant’s use
of such parking areas constituting a part of the Common Areas except to the
extent permitted by parking passes for particular parking areas within the
Project in accordance with this Lease.
 
(d) Landlord reserves the right from time to time:  (i) to install, use,
maintain, repair and replace pipes, ducts, conduits, wires and appurtenant
meters and equipment for service to other parts of the Project above the ceiling
surfaces, below the floor surfaces, within the walls and in the central core
areas, and to relocate any pipes, ducts, conduits, wires and appurtenant meters
and equipment included in the Premises which are located in the Premises or
located elsewhere outside the Premises, and to expand any building within the
Project; (ii) to make changes to the Common Areas, including, without
limitation, changes in the location, size, shape and number of driveways,
entrances, parking spaces (provided that Tenant shall remain entitled to the
number of parking spaces set forth in Section 1(k) of this Lease), parking
areas, loading and unloading areas, ingress, egress, direction of traffic,
landscape areas and walkways; (iii) to close temporarily any of the Common Areas
for maintenance purposes so long as reasonable access to the Premises remains
available; (iv) to add additional improvements to the Common Areas; (v) to use
the Common Areas while engaged in making additional improvements, repairs or
alterations to the Project; and (vi) to do and perform such other acts and make
such other changes in, to or with respect to the Common Areas, the Building or
the Project as Landlord may deem to be appropriate in the exercise of its
reasonable business judgment; provided, however, that Landlord shall in no event
take any action pursuant hereto which would materially and adversely affect the
operation of Tenant's business from the Premises without the prior consent of
Tenant, which consent shall not be unreasonably withheld, conditioned or
delayed.
 
3. 
 TERM; OPTION TO EXTEND »

 
.
 
(a) The term of this Lease ("Term") shall be for the period referenced in
Section 1(e) above, commencing on the Commencement Date (such initial period is
referred to herein as the "Initial Term"), unless this Lease is earlier
terminated or the Term extended, in accordance with this Lease.  Following
determination of the Commencement Date, the parties shall execute a memorandum
confirming the occurrence of the Commencement Date and the date of the scheduled
expiration of the Initial Term.
 
(b) Tenant shall have the option to extend the Term of this Lease for one (1)
extended term of five (5) years (the "Extended Term"), which Extended Term shall
be exercisable by Tenant's delivery to Landlord of written notice irrevocably
exercising the Extended Term no earlier than nine (9) months and no later than
five (5) months prior to expiration of the Initial Term; provided that (i)
Tenant may not exercise such option when Tenant is in default under this Lease
(after Tenant's receipt of written notice from Landlord and the expiration of
any applicable cure period provided in Section 21(a) below), and (ii) Tenant may
rescind its exercise of such option by written notice to Landlord no later than
four (4)  months prior to expiration of the Initial Term.  The terms and
conditions of this Lease shall continue in effect during such Extended Term,
except (A) for terms and conditions of this Lease which are either expressly or
by their operation applicable only during the Initial Term of this Lease or
portions thereof, including, without limitation, the provisions of Exhibit C
attached hereto, (B) that Tenant shall have no further right or option to extend
the Term of this Lease beyond the Extended Term, (C) the Base Year
hereunder  shall be adjusted to 2015, and (D) the Monthly Base Rent shall be
adjusted as of the commencement of such Extended Term to equal ninety-five
percent (95%) of the prevailing monthly fair market rental rate as of the
commencement of such Extended Term (the "Fair Market Rental Rate") for tenants
of premises comparable to the Premises in comparable first-class office
buildings in the vicinity of the Premises ("Comparable Buildings") for periods
comparable to the Extended Term (including, without limitation, consideration of
such rental increases, tenant improvements, and other concessions as may be
appropriate for renewal deals during such Extended Term).  Monthly Base Rent
shall be increased on each yearly anniversary of the Extended Term to an amount
as may be determined by the procedure set forth herein. Following Tenant's valid
exercise of the option to extend granted hereby, the parties shall enter into an
amendment to the Lease (the "Extension Amendment"), prepared by Landlord and
subject to Tenant's reasonable approval, memorializing the terms of such
extension of the Term by the Extended Term.  As used in this Lease, references
to the "Term" of this Lease, shall mean the initial Term as the same may be
extended by the Extended Term, as applicable, as the context may require.  The
Fair Market Rental Rate for the Extended Term shall be determined as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
(i) Following Tenant's exercise of its option to extend the Term by the Extended
Term, Landlord and Tenant shall meet and endeavor in good faith to agree upon
the Fair Market Rental Rate.  If Landlord and Tenant fail to reach agreement by
the date which is three (3) months prior to the commencement of the Extended
Term, then, within ten (10) days thereafter, each party, at its own cost and by
giving notice to the other party, shall appoint a licensed commercial real
estate agent with at least seven (7) years full-time experience as a real estate
agent active in leasing of commercial office buildings in the area of the
Premises to appraise and set the Fair Market Rental Rate for the Extended
Term.  If a party does not appoint an agent within ten (10) days after the other
party has given notice of the name of its agent, the single agent appointed
shall be the sole agent and shall set the Fair Market Rental Rate for the
Extended Term.  If there are two (2) agents appointed by the parties as stated
above, the agents shall meet within ten (10) days after the second agent has
been appointed and attempt to set Fair Market Rental Rate for the Extended
Term.  If the two (2) agents are unable to agree on such Fair Market Rental Rate
within ten (10) days after the second agent has been appointed, they shall,
within ten (10) days after the last day the two (2) agents were to have set such
Fair Market Rental Rate, attempt to select a third agent who shall be a licensed
commercial real estate agent meeting the qualifications stated above.  If the
two (2) agents are unable to agree on the third agent within such ten (10) day
period, either Landlord or Tenant may request the President of the Los Angeles
County Realtors Association to select a third agent meeting the qualifications
stated in this subsection.  Each of the parties shall bear one-half (1/2) of the
cost of appointing the third agent and of paying the third agent's fee.  No
agent shall be employed by, or otherwise be engaged in business with or
affiliated with, Landlord or Tenant, except as an independent contractor.
 
(ii) Within thirty (30) days after the selection of the third agent, a majority
of the agents shall set the Fair Market Rental Rate for the Extended Term.  If a
majority of the agents are unable to set such Fair Market Rental Rate within the
stipulated period of time, each agent shall make a separate determination of
such Fair Market Rental Rate and the three (3) appraisals shall be added
together and the total shall be divided by three (3).  The resulting quotient
shall be the Fair Market Rental Rate for the Premises for the Extended
Term.  If, however, the low appraisal and/or high appraisal is/are more than
fifteen percent (15%) lower and/or higher than the middle appraisal, the low
appraisal and/or the high appraisal shall be disregarded.  If only one (1)
appraisal is disregarded, the remaining two (2) appraisals shall be added
together and their total divided by two (2), and the resulting quotient shall be
Fair Market Rental Rate for the Extended Term.  If both the low appraisal and
the high appraisal are disregarded as stated in this subsection, the middle
appraisal shall be the Fair Market Rental Rate for the Extended Term.
 
(iii) Each agent shall hear, receive and consider such information as Landlord
and Tenant each care to present regarding the determination of Fair Market
Rental Rate for the Extended Term and each agent shall have access to the
information used by each other agent.  Upon determination of the Fair Market
Rental Rate for the Extended Term, the agents shall immediately notify the
parties hereto in writing of such determination in the manner provided in this
Lease for the giving of notices to the parties hereto.
 
4. 
DELIVERY OF POSSESSION»

.


Landlord shall deliver possession of the Premises to Tenant on the Commencement
Date.  In the event that possession of the Premises is not delivered to Tenant
on the Commencement Date, the Commencement Date shall be extended to the date
that possession of the Premises is delivered to Tenant.  In the event that
possession of the Premises is not delivered by July 30, 2010, Tenant may elect
to terminate this Lease upon thirty (30) days’ notice, which notice shall be
rendered ineffective if possession of the Premises is delivered within said
thirty (30) day period.  The taking of possession of the Premises by Tenant
shall conclusively establish that the Premises and the Project were in
satisfactory condition at such time, subject to Landlord’s correction of any
punch-list items identified by Tenant to Landlord pursuant to Exhibit C attached
hereto.  If Tenant totally or partially occupies the Premises prior to the
Commencement Date, the obligation to pay Monthly Base Rent shall be abated for
the period of such early occupancy.  All other terms of this Lease, however,
(including, but not limited to, Tenant’s obligation to maintain all insurance
required by this Lease) shall be in effect during such period.  Any such early
possession shall not affect nor advance the Expiration Date of the Term.
 
5. 
RENT; SECURITY DEPOSIT»

 
.
 
(a) Tenant agrees to pay Landlord as Monthly Base Rent for the Premises during
the Initial Term the applicable Monthly Base Rent designated in Section 1(f) and
during the Extended Term the Monthly Base Rent determined as set forth in
Section 3(b) above.  Monthly Base Rent shall be paid monthly in advance on the
first day of each and every calendar month during the Term, except that Tenant
shall pay Monthly Base Rent for the first (1st) full month for which Monthly
Base Rent is due under this Lease concurrently with the execution of this Lease,
and except that notwithstanding anything to the contrary contained in this
Lease, Tenant’s obligation for payment of Monthly Base Rent and for Parking
shall be conditionally abated during the second (2nd), third (3rd) and eighth
(8th) months of the Term, provided that in the event of the early termination of
this Lease as a result of Tenant’s default under this Lease (which is not cured
within the applicable period for cure provided under this Lease), then, in
addition to all other rights and remedies of Landlord under this Lease, the
amount of Monthly Base Rent and Parking theretofore so conditionally abated
shall be immediately due and payable in full to Landlord.  In the event the Term
of this Lease commences on a day other than the first day of a calendar month or
ends on a day other than the last day of a calendar month, then the "Rent" (as
hereinafter defined) for such periods shall be prorated in the proportion that
the number of days this Lease is in effect during such periods bears to the
actual number of days in such month, and such Rent shall be paid at the
commencement of such period.  In addition to the Monthly Base Rent, Tenant
agrees to pay all other amounts required to be paid hereunder as and when same
are due as hereinafter provided in this Lease.  Except as otherwise specifically
provided in this Lease, Rent shall be paid to Landlord, without any prior notice
or demand therefor, and without any abatement, deduction or offset whatsoever,
in lawful money of the United States of America, which shall be legal tender at
the time of payment, at the address of Landlord designated in Section 1(b) or to
such other person or at such other place as Landlord may from time to time
designate in writing.  All charges to be paid by Tenant hereunder other than
Monthly Base Rent shall constitute additional rent, shall be paid in the manner
provided herein and shall sometimes be collectively referred to as "Additional
Rent".  Monthly Base Rent and Additional Rent are collectively referred to
herein as "Rent".
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Tenant acknowledges that the late payment by Tenant to Landlord of any sums
due under this Lease will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of such costs being extremely difficult and
impracticable to fix.  Such costs include, without limitation, processing and
accounting charges, and late charges that may be imposed on Landlord by the
terms of any encumbrance or note secured by all or any portion of the
Project.  Therefore, if Tenant fails to pay any Rent within five (5) days of the
due date under this Lease for any reason, Tenant shall pay to Landlord, as
Additional Rent, the sum of six percent (6%) of the overdue amount as a late
charge; provided, however, that with respect to the first late charge only
during each calendar year, Landlord shall be required to provide Tenant written
notice and two (2) business days’ opportunity to cure, before such late charge
shall be due.  All installments of Rent (other than any late charge(s))
past-due  for more than thirty (30) days shall also bear interest, as Additional
Rent, at the "Interest Rate" (as hereinafter defined), from the date due until
paid.  For purposes of this Lease, the "Interest Rate" shall mean the greater of
(i) twelve percent (12%) per annum, or (ii) two percent (2%) per annum plus the
per annum "prime rate" as then most recently published in the Wall Street
Journal (or the "prime rate" as established by a comparable source as reasonably
designated by Landlord if the Wall Street Journal ceases to publish a prime
rate), provided that in no event shall the Interest Rate exceed the maximum rate
permitted by applicable law governing interest rate restrictions.  Landlord's
acceptance of any late charge or interest shall not constitute a waiver of
Tenant's default with respect to the overdue amount or prevent Landlord from
exercising any of the other rights and remedies available to Landlord under this
Lease, at law or in equity.
 
(c) Concurrent with the execution of this Lease, Tenant has deposited with
Landlord the Security Deposit designated in Section 1(i).  Tenant hereby grants
to Landlord a security interest in the Security Deposit in accordance with
applicable provisions of the California Commercial Code.  The Security Deposit
shall be held by Landlord as security for the faithful performance by Tenant of
all of the terms, covenants, and conditions of this Lease to be kept and
performed by Tenant during the Term hereof.  If Tenant defaults with respect to
any provisions of this Lease, including but not limited to the provisions
relating to the payment of Rent, Landlord may (but shall not be required to)
use, apply or retain all or any part of the Security Deposit for the payment of
any Rent or any other sum in default, or for the payment of any other amount
which Landlord may spend or become obligated to spend by reason of Tenant's
default or to compensate Landlord for any loss or damage which Landlord may
suffer by reason of Tenant's default.  If any portion of the Security Deposit is
so used or applied, Tenant shall, within ten (10) days after demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to the then required amount.  Landlord shall not be required to keep the
Security Deposit separate from its general funds, and Tenant shall not be
entitled to interest on such Security Deposit.  Tenant waives any rights it may
have under Section 1950.7 of the California Civil Code with respect to the
Security Deposit.  Within thirty (30) days following the expiration of the Term
or earlier termination of this Lease and Tenant's performance of all of its
obligations under this Lease, the Security Deposit or any balance thereof shall
be returned to Tenant.  If Landlord sells its interest in the Project during the
Term hereof and deposits with the purchaser thereof the then unappropriated
funds deposited by Tenant as aforesaid, Landlord shall be discharged from any
further liability with respect to such Security Deposit.
 
6. 
OPERATING AND TAX EXPENSES»

 
.
 
(a) For the purposes of this Section 6, the following terms are defined as
follows:
 
(i) "Tenant's Percentage" shall be that percentage set forth in Section 1(g),
which percentage is the quotient of the Rentable Area of the Premises divided by
the Rentable Area of the Project, and which percentage shall be subject to
adjustment in the event of reduction or increase in the Rentable Area within the
Premises and/or Project.
 
(ii) "Base Year Operating Expenses" shall mean the "Operating Expenses" (as
hereinafter defined) incurred in the Base Year.
 
(iii) "Base Year Tax Expenses" shall mean the "Tax Expenses" (as hereinafter
defined) incurred in the Base Year.
 
 
4

--------------------------------------------------------------------------------

 
 
(iv) "Comparison Year" shall mean each calendar year during the Term from,
including and after the Base Year.
 
(v) "Operating Expenses" shall consist of all costs of operation, management,
ownership, maintenance and repair of the Project, as determined by accepted
principles of sound accounting practice, including the following costs by way of
illustration, but not limitation:  electric, water, sewer and other utility
charges; accounting, legal and other consulting fees; the cost and expense of
insurance for which Landlord may be responsible pursuant to this Lease, or which
Landlord deems appropriate in connection with the Project; losses or costs of
repair of damage not covered by insurance due to deductible amounts under such
insurance policies; the cost of janitorial services (including, without
limitation, required supplies, trash removal and hauling), security, and labor;
utilities surcharges; expenditures required in order to comply with "Laws" (as
defined in Section 7(a) below); costs incurred in the management of the Project
including, without limitation, supplies, wages and salaries of employees used in
the management, operation and maintenance of the Project, and payroll taxes and
similar governmental charges with respect thereto, Project management office
rental, and a management fee; the cost of supplies, materials, equipment and
tools required in the maintenance and repair of the Project; the cost of repair
and maintenance (including, without limitation, costs of rental of personal
property used in maintenance) of the structural portions, vertical
transportation systems, and other mechanical and utility systems of the Project
and other portions of the Project to be maintained and repaired by Landlord
(including, without limitation, the plumbing, heating, ventilating, air
conditioning and electrical systems installed or furnished by Landlord); the
costs and expenses of gardening and landscaping, maintenance of signs (other
than amounts allocable to maintenance of signs identifying particular Project
occupants) and all other upkeep of the Common Areas; personal property taxes
levied on or attributable to personal property used in connection with the
Project; reasonable audit or verification fees; and costs and expenses of
general repairs and maintenance, resurfacing, painting, lighting and similar
items.  In the event the Rentable Area of the Project is less than ninety-five
percent (95%) occupied during the Base Year or any Comparison Year during the
Term, then in calculating Operating Expenses for such year, the variable
components of Operating Expenses shall be "grossed up" to reflect such amounts
as would have been incurred had the Rentable Area of the Project been
ninety-five percent (95%) occupied during such year.  In the event that the
components of Operating Expenses during the Base Year are materially different
from those in any Comparison Year, then an appropriate adjustment shall be made
to the calculation of Operating Expenses for the Base Year to account for such
materially different components.   By way of example, if Landlord does not
maintain earthquake insurance during the Base Year, but subsequently elects to
obtain such insurance, the Base Year expenses shall be appropriately adjusted as
if such insurance had been maintained in the Base Year as well.  In addition, if
Landlord is not furnishing any particular work or service (the cost of which, if
performed by Landlord, would be included in Operating Expenses) to a tenant who
has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant.  Operating Expenses for the Base
Year shall not include market-wide cost increases due to extraordinary
circumstances, including, but not limited to, Force Majeure Events, boycotts,
strikes, conservation surcharges, embargoes or shortages, or amortized costs
relating to capital improvements.
 
(vi) Notwithstanding anything to the contrary contained in this Lease,
"Operating Expenses" shall not include any of the following:  (1) any ground
lease rental; (2) capital expenditures to the extent the same constitute
upgrades as opposed to repairs or replacements, unless required to comply with
applicable Laws; (3) costs incurred for repair of damage to the Building to the
extent reimbursed by insurance proceeds (or which would have been reimbursed by
any insurance required to be maintained by Landlord hereunder), provided that
insurance deductibles of not more than $250,000.00 in any calendar year shall be
included in Operating Expenses; (4) costs, including permit, license and
inspection costs, incurred with respect to the installation of tenant
improvements to other tenant's leased premises within the Project or incurred in
renovating or otherwise improving, decorating, painting or redecorating vacant
leasable space within the Project; (5) depreciation, amortization and interest
payments, except on materials, tools, supplies and vendor-type equipment
purchased by Landlord to enable Landlord to supply services Landlord might
otherwise contract for with a third party where such depreciation, amortization
and interest payments would otherwise have been included in the charge for such
third party's services; (6) marketing costs, including leasing commissions,
attorneys' fees in connection with the negotiation and preparation of letters,
deal memos, letters of intent, leases, subleases and/or assignments, space
planning costs, and other costs and expenses incurred in connection with lease,
sublease and/or assignment negotiations and transactions with present or
prospective tenants or other occupants of the Project; (7) expenses in
connection with services which are not available to Tenant; (8) legal fees and
related expenses and legal costs incurred by Landlord (together with any damages
awarded against Landlord) due to the violation by Landlord or any tenant of the
terms and conditions of any lease of space in the Project; (9) overhead and
profit paid to Landlord or to subsidiaries or affiliates of Landlord for goods
and/or services in the Project to the extent the same exceeds the costs of such
goods and/or services rendered by qualified, unaffiliated third parties on a
competitive basis; (10) interest, principal, points and fees on debts or
amortization on any mortgage or mortgages or any other debt instrument
encumbering the Project; (11) Landlord's general corporate overhead and general
and administrative expenses not specifically incurred in the management,
maintenance and operation of the Project; (12) costs incurred in correcting any
non-compliance of the Project with Laws where such non-compliance was existing
as of the delivery of possession of the Premises to Tenant; (13) Tax Expenses;
(14) costs arising from the presence of any existing Hazardous Materials upon or
beneath the Project; (15) costs arising from Landlord's gross negligence or
wilful misconduct; (16) costs arising from Landlord's charitable or political
contributions; and (17) costs (other than ordinary maintenance) for sculpture,
paintings and other objects of art.
 
(vii) As used herein, the term "Tax Expenses" shall include any form of
assessment, license fee, license tax, business license fee, transit tax or fee,
commercial rental tax, levy, charge, penalty (other than tax penalties incurred
as a result of Landlord's gross negligence, inability or unwillingness to make
payments when due) tax or similar imposition, imposed by any authority having
the direct power to tax, including any city, county, state or federal
government, or any school, agricultural, lighting, drainage, transportation or
other improvement or special assessment district thereof, as against any legal
or equitable interest of Landlord in the Project and the Premises, or any
portion thereof, including, but not limited to, the following:
 
 
5

--------------------------------------------------------------------------------

 
 
(1) any tax on Landlord's right to Rent or right to other income from the
Premises or as against Landlord's business of leasing the Premises;
 
(2) any assessment, tax, fee, levy or charge in substitution, partially or
totally, of any assessments, taxes, fees, levies and charges that may be imposed
by governmental agencies for such services as fire protection, street, sidewalk
and road maintenance, refuse removal and for other governmental services
formerly provided without charge to property owners or occupants.  It is the
intention of Tenant and Landlord that all such new and increased assessments,
taxes, fees, levies and charges be included within the definition of Tax
Expenses for the purposes of this Lease;
 
(3) any assessment, tax, fee, levy or charge allocable to or measured by the
area of the Premises or the Rent payable hereunder, including, without
limitation, any gross income tax or excise tax levied by the state, city or
federal government, or any political subdivision thereof, with respect to the
receipt of such Rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof; and
 
(4) any assessment, tax, fee, levy or charge upon this transaction or any
document to which Tenant is a party creating or transferring an interest or an
estate in the Premises, or based upon a reassessment of the Project, or any
portion thereof, due to a change in ownership or transfer of all or part of
Landlord's interest in this Lease, the Project, or any portion thereof (except
to the extent specifically excluded pursuant to clause (A) below).
 
Notwithstanding any provision of this Section 6 expressed or implied to the
contrary, (A) Tax Expenses shall not include (I) Landlord's federal or state net
income, franchise, inheritance or estate taxes, (II) tax penalties incurred as a
result of Landlord's gross negligence, inability or unwillingness to make
payments when due; (III) special assessments or special taxes initiated by
Landlord as a means of financing improvements to the Project; or (IV) during the
initial Term, any increase in Tax Expenses resulting from and sale or other
transfer of Landlord’s interest in the Premises, Building, or Project; and (B)
there shall be no duplication of items included in Tax Expenses and items
included in Operating Expenses.  Tenant shall have such rights to reasonably
contest the validity or amount of Tax Expenses as are permitted by applicable
Laws, at Tenant's sole cost, and Landlord shall reasonably cooperate with Tenant
in connection therewith (at no cost to Landlord), provided that no such contest
shall in any manner limit Tenant's obligation to pay Tenant's Tax Expenses
Excess as and when required under this Lease.
 
(b)   (i)           For each Comparison Year during the Term following the
expiration of the Base Year, Tenant shall pay to Landlord, commencing on the
first (1st) day of the thirteenth (13th) month of the Term and in the manner set
forth in this Section 6(b), (1) the amount, if any, by which Tenant's Percentage
of Operating Expenses for such Comparison Year increase over the Tenant's
Percentage of Operating Expenses for the Base Year (the amount of such increase
is referred to in this Lease as the "Tenant's Operating Expenses Excess"); plus
(2) the amount, if any, by which Tenant's Percentage of Tax Expenses for such
Comparison Year increase over the Tenant's Percentage of Tax Expenses for the
Base Year (the amount of such increase is referred to in this Lease as the
"Tenant's Tax Expenses Excess").  The sum of Tenant's Operating Expenses Excess
plus Tenant's Tax Expenses Excess is referred to herein as "Tenant's Expenses
Excess".  If the final Comparison Year includes time beyond the expiration of
the Term or earlier termination of this Lease, the calculation of Tenant's
Expenses Excess for such Comparison Year shall be equitably prorated by
Landlord.
 
(ii)           Before or after the expiration of the Base Year, Landlord shall
deliver to Tenant a statement (the "Estimate Statement") wherein Landlord shall
estimate the Tenant's Expenses Excess for the initial Comparison Year (the
amount of such estimated Tenant's Expenses Excess for any Comparison Year, as
such estimate may be adjusted from time to time as hereinafter provided, is
referred to herein as the "Estimated Excess").  If the portion of the initial
Comparison Year following the expiration of the Base Year is less than a full
calendar year, any Estimated Excess for such initial Comparison Year pursuant to
such Estimate Statement shall be paid in equal installments on the first day of
each calendar month remaining during the first Comparison Year following the
expiration of the Base Year.  If the initial Comparison Year following the
expiration of the Base Year is a full calendar year, then during the initial
Comparison Year, and, in any event, during each Comparison Year following the
initial Comparison Year, payments by Tenant of the Estimated Excess shall be
made in equal monthly installments on the first day of each calendar month
during the applicable Comparison Year on the basis of Landlord's most recently
delivered Estimate Statement.  On or before May 1st of each Comparison Year
during the Term following the initial Comparison Year, Landlord shall endeavor
to deliver to Tenant an Estimate Statement of the Tenant's Expenses Excess for
the then current Comparison Year.  In addition, Landlord shall have the right,
not more than semi-annually, to deliver a revised Estimate Statement for a
current Comparison Year, if Landlord in good faith determines that there is a
material inaccuracy or omission in the then applicable Estimate Statement for
such Comparison Year.  Following Landlord's delivery of such a new Estimate
Statement for the current Comparison Year, Tenant shall pay to Landlord, within
thirty (30) days of the delivery of such Estimate Statement, the difference
between the Estimated Excess under such new Estimate Statement and the Estimated
Excess under the prior Estimate Statement prorated for the then elapsed portion
of the then current Comparison Year, and Tenant shall thereafter (beginning with
the first calendar month following receipt of such new Estimate Statement) make
monthly payments with respect to the Estimated Excess on the basis of such new
Estimate Statement until Tenant's receipt of a subsequent Estimate Statement.
 
 
6

--------------------------------------------------------------------------------

 
 
(iii)           On or before May 1st following each Comparison Year during the
Term of this Lease, Landlord shall endeavor to deliver to Tenant a statement
("Actual Statement") which states the actual Tenant's Percentage of Operating
Expenses and the actual Tenant's Percentage of Tax Expenses for such preceding
Comparison Year.  If the Actual Statement reveals that the actual Tenant's
Expenses Excess for such preceding Comparison Year exceeds the total amount of
Tenant's payments of Estimated Excess for such preceding Comparison Year, Tenant
shall pay Landlord the difference in a lump sum within thirty (30) days of
receipt of the Actual Statement.  If the Actual Statement reveals that the
actual Tenant's Expenses Excess for such preceding Comparison Year is less than
the total amount of Tenant's payments of Estimated Excess for such preceding
Comparison Year, Landlord shall credit such overpayment toward Tenant's Rent
obligations next coming due under this Lease.
 
(iv)           Any delay or failure by Landlord in delivering any Estimate
Statement or Actual Statement pursuant to this Section 6(b) shall not constitute
a waiver of its right to require Tenant's payment of Tenant's Expenses Excess
nor shall it relieve Tenant of its obligations pursuant to this Section 6.
 
(v)           In the event the Term has expired and Tenant has vacated the
Premises, at such time as the final determination has been made regarding
Tenant's Percentage of Operating Expenses and Tenant's Percentage of Tax
Expenses for the Comparison Year in which this Lease terminated (which
determination shall be timely made), Tenant shall, within thirty (30) days
following receipt of the Actual Statement for such final Comparison Year, pay
any amounts due as a result of the actual Tenant's Expenses Excess for such
Comparison Year exceeding Estimated Excess paid with respect thereto and,
conversely, any overpayment made in the event the actual Tenant's Expenses
Excess for such Comparison Year are less than Estimated Excess paid with respect
thereto shall be remitted to Tenant by Landlord concurrently with Landlord's
delivery of the Actual Statement for such final Comparison Year.  Nothing
contained in this Section 6 shall in any manner result in a decrease in Monthly
Base Rent.  Further, in the event that Operating Expenses for any Comparison
Year are less than Operating Expenses for the Base Year and/or Tax Expenses for
any Comparison Year are less than Tax Expenses for the Base Year, Tenant shall
not receive a credit against any Rent payable hereunder.
 
7. 
USE»

 
.
 
(a) Tenant shall use the Premises for the use or uses set forth in Section 1(j)
above, and shall not use or permit the Premises to be used for any other purpose
whatsoever.  Tenant shall use and occupy the Premises in compliance with all
applicable federal, state and local laws, codes, rules, ordinances, statutes and
other requirements (collectively, "Laws") (which Laws shall include, without
limitation, the Americans with Disabilities Act of 1990, applicable fire-life
safety codes of the City of Los Angeles and requirements imposed in connection
with the development or occupancy of the Building, including, without
limitation, participation in any transportation management programs and
compliance with applicable air quality/trip reduction requirements), and shall,
upon written notice from Landlord, discontinue any use of the Premises which is
declared by any governmental authority having jurisdiction to be a violation of
applicable Laws.  Tenant shall make any and all alterations or improvements to
the Premises required to comply with applicable Laws; except that Tenant shall
not be required to make structural alterations or improvements to the Premises
required to comply with applicable Laws unless such compliance is necessitated
by Tenant's particular use of, or Alterations to, the Premises.  Tenant shall
comply with all rules, orders, regulations and requirements of any insurance
authority having jurisdiction over the Project or any present or future insurer
relating to the Premises or the Project.  Tenant shall promptly, upon demand,
reimburse Landlord for any additional premium charged for any existing insurance
policy or endorsement required by reason of Tenant's failure to comply with the
provisions of this Section 7 or by reason of Tenant's use or occupancy of the
Premises.  Tenant shall not do or permit anything to be done in or about the
Premises which will in any manner obstruct or interfere with the rights of other
tenants or occupants of the Project, or injure them, or use or allow the
Premises to be used for any unlawful purpose, nor shall Tenant cause, maintain
or permit any nuisance in, on or about the Premises.  Tenant shall not commit or
suffer to be committed any waste in or upon the Premises and shall keep the
Premises in first class repair and appearance.  Tenant shall not use all or any
part of the Premises for any medical or dental uses.  Tenant shall not place a
load upon the Premises exceeding the average pounds of live load per square foot
of floor area specified for the Building by Landlord's architect, with the
partitions to be considered a part of the live load.  Landlord reserves the
right to prescribe the weight and positions of all safes, files and heavy
equipment which Tenant desires to place in the Premises so as to distribute
properly the weight thereof.
 
(b)  »
 
(i)   (i)           To Landlord’s actual knowledge, as of the delivery of
possession of the Premises to Tenant, no portion of the Project shall be in
violation of any applicable Laws respecting “Hazardous Materials” (as
hereinafter defined).  In the event that following the delivery of possession of
the Premises, it is determined that any portion of the Project was, as of the
delivery of possession of the Premises, in violation of applicable Laws
respecting Hazardous Materials and the same has a material and adverse affect
upon the operation of Tenant’s business from the Premises, then Landlord shall
promptly thereafter cause the remediation of the same so as to cure such
material and adverse affect.
 
(ii) Except general office supplies typically used in an office area in the
ordinary course of business, such as copier toner, liquid paper, glue, ink, and
cleaning solvents, for use in the manner for which they were designed, in such
amounts as may be normal for the office business operations conducted by Tenant
in the Premises, neither Tenant nor any subtenant nor any of their respective
employees, agents, representatives, contractors, licensees or invitees, shall
use, handle, store or dispose of any Hazardous Materials in, on, under or about
the Premises, the Building or the Project.  In the event of a breach of the
covenant contained in the immediately preceding sentence, or in the event
Hazardous Materials are otherwise caused to be located in, on, under or about
the Premises, Building or Project by Tenant, any of its subtenants, or any of
their respective employees, agents, representatives, contractors, licensees or
invitees, Tenant shall be solely responsible for and shall indemnify, defend and
hold Landlord harmless from and against any and all claims, judgments, damages,
penalties, fines, costs, liabilities and losses (including, without limitation,
diminution in valuation of the Premises, Building or Project, and sums paid in
settlement of claims and for reasonable attorneys' fees, consultant fees and
expert fees) which arise during or after the Term as a result of any
contamination directly or indirectly arising from the activities which are the
basis for such breach.  This indemnification of Landlord by Tenant includes,
without limitation, costs incurred in connection with any investigation of site
conditions or any clean-up, remedial, removal or restoration work.  Tenant shall
promptly take all actions, at its sole cost and expense, as are necessary to
return the Premises, Building and/or Project to the condition existing prior to
the introduction of any such Hazardous Materials, provided Landlord's approval
of such actions shall first be obtained and Tenant shall fully cooperate in
connection with any such clean-up, restoration or other work, at Tenant's sole
cost and expense.  Furthermore, Tenant shall immediately notify Landlord of any
inquiry, test, investigation or enforcement proceeding by or against Tenant or
the Premises concerning the presence of any Hazardous Materials.  Tenant
acknowledges that Landlord, at Landlord's election, shall have the sole right,
at Tenant's expense, to negotiate, defend, approve and appeal any action taken
or order issued by any governmental authority with regard to any Hazardous
Materials contamination which Tenant is obligated hereunder to remediate.  The
covenants of Tenant under this Section 7(b)(ii) shall survive the expiration of
the Term or earlier termination of this Lease.
 
 
7

--------------------------------------------------------------------------------

 
 
(iii) "Hazardous Materials" shall mean asbestos, petroleum fuel, natural gas or
any fraction thereof, and any hazardous or toxic substance, material or waste
which is or become regulated by any local governmental authority, the State of
California or the United States Government, including, but not limited to, any
material or substance defined as a "hazardous waste," "extremely hazardous
waste," "restricted hazardous waste," "hazardous substance," "hazardous
material" or "toxic pollutant" under state or federal laws, statutes or
regulations, including, without limitation, the California Health and Safety
Code and/or under the Comprehensive Environmental Response, Compensation and
Liability Act, 42. U.S.C. §9601, et seq.
 
8. 
TAXES ON TENANT'S PROPERTY».

 
  Tenant shall be liable for and shall pay, before delinquency, all taxes levied
against any personal property and/or trade fixtures placed by Tenant in or about
the Premises, and all real property taxes on the value of any Tenant
Improvements and Alterations in the Premises in excess of Twenty-Five Dollars
($25.00) per square foot of Usable Area in the Premises.  If any such taxes on
Tenant's personal property, trade fixtures, Alterations and/or Tenant
Improvements are levied against Landlord or Landlord's property or if the
assessed value of the Premises or the Project is increased by the inclusion
therein of a value placed upon such personal property, trade fixtures,
Alterations and/or Tenant Improvements, Tenant shall pay the amount thereof as
invoiced to Tenant by Landlord within thirty (30) days following receipt of such
invoice together with reasonable evidence of such allocation.
 
9. 
CONDITION OF PREMISES».

 
  Tenant acknowledges that except as specifically otherwise provided in this
Lease and subject to express Landlord's representations, warranties and
covenants set forth in this Lease, (i) the lease of the Premises by Tenant
pursuant hereto shall be on an "as is" basis, (ii) neither Landlord nor any
employee, representative or agent of Landlord has made any representation or
warranty with respect to the Premises or any other portion of the Project, and
(iii) except as specifically otherwise provided in Exhibits C and  C-1 of this
Lease, Landlord shall have no obligation to improve or alter the Premises or
Project for the benefit of Tenant.
 
10. 
ALTERATIONS»

 
.
 
(a) Tenant shall not make or allow to be made any alterations, additions or
improvements (collectively, any "Alterations") in or to the Premises during the
Term without obtaining Landlord's prior written consent (which consent shall not
be unreasonably withheld or delayed); except, however, that Tenant may make
interior, non-structural Alterations to the Premises costing less than Fifteen
Thousand Dollars ($15,000.00) per work of Alterations and not (i) requiring the
demolition of any existing improvements or (ii) affecting the roof, mechanical
or utility systems serving the Premises or the exterior appearance of the
Building, without Landlord's prior consent but upon at least ten (10) days prior
written notice to Landlord.  Any request for consent to Alterations requiring
consent shall be accompanied by two (2) complete sets of plans and
specifications for the proposed Alterations suitable for submission to
Landlord's architect for evaluation and a statement of the identity of the
contractor who will perform such Alterations.  If Landlord's consent is required
for any Alterations, Tenant shall pay all reasonable out-of-pocket costs
incurred by Landlord in the evaluation of the plans and specifications,
including, but not limited to, Landlord's general contractor's, architects' and
engineers' fees.  Landlord shall have the right to require that any and all
Alterations work (except for such interior, non-structural Alterations to the
Premises costing less than Fifteen Thousand Dollars ($15,000.00) per work of
Alterations) be performed by Landlord's designated contractors and
subcontractors, or (if Landlord does not so require that such work be performed
by Landlord's designated contractors and subcontractors), Landlord shall have
the right to approve the contractor and subcontractors performing such
Alterations, such approval not to be unreasonably withheld or delayed (provided
that in any event Building standard subcontractors shall be used for work on
Building roof, exterior, mechanical and utility systems), and Landlord shall
have the right to require that Tenant furnish assurances satisfactory to
Landlord that all contractors and subcontractors who will perform such work have
in force workers' compensation and such other employee and comprehensive general
liability insurance in accordance with the standards set forth in Section 17(a)
(but with a liability limit of not less than One Million Dollars
($1,000,000.00)), and such other insurance as Landlord reasonably deems
necessary to supplement the insurance coverage provided for in Section
17(a).  All Alterations work to be performed by Tenant in the Premises requiring
the consent of Landlord pursuant hereto, including the delivery, storage and
removal of materials, shall be scheduled through and be subject to the
reasonable supervision of Landlord, and shall be performed in accordance with
any reasonable conditions or regulations imposed by Landlord.  All Alterations
work (whether or not Landlord's consent is required therefor) shall be completed
in a good and workmanlike manner and in accordance with all applicable
Laws.  All Alterations requiring Landlord's consent shall be completed in
accordance with the approved plans and specifications therefor.  Promptly
following the completion of any Alterations where the preparation of "as-built"
plans would be customary for the particular Alterations work performed, Tenant
shall deliver to Landlord the "as built" plans and specifications (including all
working drawings) for such Alterations.  Promptly following the completion of
any Alterations for which any governmental permit, approval or sign-off is
required under applicable Laws, Tenant shall deliver to Landlord a copy of
signed-off permits, inspection cards or other documentation, if any is available
given the nature of the Alterations work performed, evidencing governmental
approval of completion of the work.  Promptly following the completion of any
Alterations requiring Landlord's consent, Tenant shall cause to be recorded in
the Office of the County Recorder of Los Angeles County a Notice of Completion
in accordance with Section 3093 of the California Civil Code or any successor
statute with respect to the work, and deliver a copy thereof to Landlord.  Any
supervision by Landlord of such Alterations shall in no event constitute
Landlord's approval of the work so performed, nor shall Landlord be responsible
for or have any liability with respect to such supervision or work.  Copies of
required building permits or authorizations shall be obtained by Tenant at its
expense and Tenant shall furnish copies of same to Landlord.  The construction
of the Tenant Improvements shall be governed by Exhibit C to this Lease and the
Tenant Improvements shall not be deemed to constitute Alterations for purposes
of this Lease.
 
 
8

--------------------------------------------------------------------------------

 
 
(b) Any mechanics' liens filed against the Premises or against the Building or
the Project for work claimed to have been done for, or materials claimed to have
been furnished to, Tenant will be discharged by Tenant, by bond or otherwise,
within thirty (30) days after the filing thereof, at Tenant's sole cost and
expense.  All Alterations upon the Premises shall, unless Landlord elects
otherwise by written notice to Tenant at the time of Landlord’s approval of
Tenant's Alterations, become the property of Landlord upon the expiration of the
Term or earlier termination of this Lease, and shall remain upon and be
surrendered with the Premises, as part thereof, at the expiration of the Term or
earlier termination of this Lease.  If Landlord requires Tenant to remove any
Alterations, Tenant, at its sole cost and expense, agrees to remove the
identified Alterations on or before the expiration of the Term or earlier
termination of this Lease and repair any damage to the Premises caused by such
removal (or, at Landlord's option, Tenant agrees to pay to Landlord Landlord's
reasonable estimate of the costs of such removal and repair prior to such
expiration or termination).
 
(c) The initial Tenant Improvements made pursuant to this Lease shall be the
sole property of Landlord and shall not be removed by Tenant from the
Premises.  Notwithstanding the foregoing, all articles of personal property and
all business and trade fixtures (which are susceptible of removal without
material damage to the Premises or which are not permanently affixed to the
Premises), machinery, equipment, furniture and removable partitions owned by
Tenant or installed by Tenant at its expense in the Premises shall be and remain
the sole property of Tenant and may be removed by Tenant at any time during the
Term of this Lease and shall be removed by Tenant prior to the expiration of the
Term or earlier termination of this Lease, provided that Tenant shall at its
sole expense repair any damage caused by such removal.  If Tenant shall fail to
remove all of its property from the Premises upon the expiration of the Term or
earlier termination of this Lease for any cause whatsoever, Landlord may, at its
option, either treat such property as being conveyed to Landlord in which case
the same shall automatically and without further action be deemed to be the sole
property of Landlord, or remove the same in any manner that Landlord shall
choose, and store or dispose of said property without liability to Tenant for
loss thereof, and Tenant agrees to pay to Landlord upon demand any and all
expenses incurred in such removal, including court costs, reasonable attorneys'
fees and storage charges on such property for any length of time that the same
shall be in Landlord's possession.  In the alternative, Landlord may, at its
option, sell said property, or any of the same, in such manner as Landlord
determines to be appropriate in Landlord's reasonable business judgment, for
such prices as Landlord may obtain and apply the proceeds of such sale to any
amounts due under this Lease from Tenant to Landlord and to the expense incident
to the removal and sale of such property.  Tenant waives the benefit of any
statutory provisions governing the treatment by a landlord of a tenant's
personal property left in leased premises following the expiration of the lease,
in the event Tenant fails to remove all of its property from the Premises upon
the expiration of the Term or earlier termination of this Lease, the parties
hereby agreeing that the provisions of this Lease constitute the express
agreement of the parties with respect thereto and are intended to govern such
situation.
 
11. 
REPAIRS»

 
.
 
(a) From and after delivery of possession of the Premises to Tenant, Tenant
shall keep, maintain and preserve the Premises in a first class condition and
repair, and shall, as and when needed, at Tenant's sole cost and expense, make
all repairs to the Premises and every part thereof (other than elements of the
Premises to be maintained and repaired by Landlord pursuant to this Lease) and
all personal property, trade fixtures and equipment within the
Premises.  Subject to the provisions of Section 10(c) above, upon the expiration
of the Term or sooner termination of this Lease, Tenant shall surrender the
Premises to Landlord in the same condition as when received, as improved by the
Tenant Improvements, excepting permitted Alterations which Tenant is not
required to remove pursuant to Section 10(b) above, reasonable wear and tear,
casualty damage governed by Section 18 below, and damage which Landlord is
obligated to repair under this Lease.
 
(b) Landlord shall keep, maintain and preserve in first-class condition and
repair, the roof, structure and foundation, integrated Building utility and
mechanical systems, parking facilities and other Common Areas of the Project,
provided that to the extent such maintenance and/or repair work is (i)
attributable to items installed in Tenant's Premises which are above standard
interior improvements (such as, for example, custom lighting, special HVAC
and/or electrical panels or systems, kitchen or restroom facilities and
appliances constructed or installed within Tenant's Premises), (ii) attributable
to the installation, as a part of the Tenant Improvements, Tenant's Alterations
or Tenant's trade fixtures, of items which are less than first-class in quality,
workmanship or manner of installation, and/or (iii) necessitated by the
negligence or wilful misconduct of Tenant or any of the "Tenant Parties" (as
hereinafter defined), then Tenant shall pay to Landlord the cost of such
maintenance and/or repairs.  Landlord shall not be liable for any failure to
make any such repairs or to perform any maintenance unless such failure shall
persist for an unreasonable time after written notice of the need for such
repairs or maintenance is given to Landlord by Tenant.  Subject to the
provisions of Sections 14(d), 18 and 19 below, there shall be no abatement of
Rent and no liability of Landlord by reason of any injury to or interference
with Tenant's business arising from the making of any repairs, alterations or
improvements in or to any portion of the Project or the Premises or in or to
fixtures, appurtenances and equipment therein.  Tenant waives the right to make
repairs at Landlord's expense under any law, statute or ordinance now or
hereafter in effect (including, without limitation, Sections 1941 and 1942 of
the California Civil Code).
 
 
9

--------------------------------------------------------------------------------

 
 
12. 
LIENS».

 
  Tenant shall not permit any mechanics', materialmen's or other liens to be
filed against the Project nor against Tenant's leasehold interest in the
Premises on account of any work performed by or on behalf of Tenant or its
employees, agents, invitees or contractors.  Landlord shall have the right at
all reasonable times to post and keep posted on the Premises any notices which
it deems necessary for protection from such liens.  If any such liens are filed
and are not discharged by Tenant (by bonding or otherwise) within thirty (30)
days following receipt of notice thereof from Landlord), Landlord may, without
waiving its rights and remedies based on such breach by Tenant and without
releasing Tenant from any of its obligations, cause such liens to be released by
any means it shall deem proper, including payment in satisfaction of the claim
giving rise to such liens.  Tenant shall pay to Landlord at once, as Additional
Rent, upon notice by Landlord, any sums paid by Landlord to remove such liens.
 
13. 
ENTRY BY LANDLORD».

 
  Landlord and its employees, agents, representatives, consultants and/or
contractors shall have the right from time to time without notice to Tenant
(although Landlord shall use reasonable efforts to provide Tenant with such
prior oral or written notice as is reasonably practicable under the
circumstances, except in the event of an emergency or for scheduled provision of
services to the Premises) to enter the Premises to inspect the same, to supply
any service to be provided by Landlord to Tenant hereunder, to show the Premises
to prospective purchasers, encumbrancers or tenants, to post notices of
non-responsibility, to alter, improve or repair the Premises or any other
portion of the Building, all without being deemed guilty of any eviction of
Tenant and without abatement of Rent (subject to the provisions of Section 14(d)
below), and may, in order to carry out such purposes, erect scaffolding and
other necessary structures where required by the character of the work to be
performed.  Landlord shall use reasonable efforts to minimize any interference
with the operation of Tenant's business from the Premises resulting from any
such entry (except in the event of an emergency).  Subject to the provisions of
Section 14(d) below, Tenant hereby waives any claim for damages for any injury
or inconvenience to or interference with Tenant's business, any loss of
occupancy or quiet enjoyment of the Premises, and any other loss in, upon and
about the Premises or the Project.  Landlord shall at all times have and retain
a key with which to unlock all doors to and in the Premises.  In the event of an
emergency, Landlord shall have the right to use any and all means which Landlord
may deem proper to open said doors in order to obtain entry to the
Premises.  Any entry to the Premises obtained by Landlord by any of said means,
or otherwise, shall not be construed or deemed to be a forcible or unlawful
entry into the Premises, or an eviction of Tenant from the Premises or any
portion thereof.  It is understood and agreed that no provision of this Lease
shall be construed as obligating Landlord to perform any repairs, alterations or
decorations, except as otherwise expressly agreed herein by Landlord.
 
14. 
UTILITIES AND SERVICES»

 
.
 
(a)  »
 
(i) (i)           Tenant shall be permitted access to the Premises and parking
facilities serving the Premises during the Term on a twenty-four (24) hours per
day, seven (7) days per week basis.
 
(ii) The Premises shall be furnished heating, ventilation and air conditioning
("HVAC"), at comfortable temperatures consistent with the operation of
comparable first-class office buildings in the vicinity of the Building
("Comparable Buildings") during the hours of 8:00 a.m. to 6:00 p.m. Monday
through Friday, and (if requested by Tenant in writing at least one (1) business
day in advance) 9:00 a.m. to 1:00 p.m. on Saturday, excluding Holidays (such
hours are collectively referred to herein as "Building Hours").  As used herein,
"Holidays" shall include New Year's Day, Washington's Birthday (observed),
Memorial Day, Independence Day, Labor Day, Thanksgiving and Christmas and any
other national or state holiday customarily recognized by operators of
Comparable Buildings.  If requested by Tenant in writing at least one (1)
business day in advance, HVAC service shall be provided to the Premises other
than during Building Hours (for a minimum period of three (3) consecutive hours
at a time), provided that Tenant shall pay to Landlord for each such hour of
HVAC service during non-Building Hours, the then prevailing charge by Landlord
for such service, which is currently $55.00 per hour.  Amounts payable by Tenant
hereunder shall be paid as additional rent within fifteen (15) days following
Tenant's receipt of Landlord's billing therefor.  Tenant agrees to reasonably
cooperate with Landlord, and to abide by all reasonable regulations and
requirements which Landlord may prescribe for the proper function and protection
of the Building HVAC system.  Tenant agrees not to connect any apparatus,
device, conduit or pipe to the Building chilled and hot water air conditioning
supply lines.  Tenant further agrees that neither Tenant nor its servants,
employees, agents, visitors, licensees or contractors shall at any time enter
mechanical installations or facilities of the Building or Project or
unreasonably tamper with, touch or otherwise affect said installations or
facilities.  The cost of maintenance and service calls to adjust and regulate
the HVAC system shall be charged to Tenant if the need for maintenance work
results from either Tenant's unreasonably tampering with room thermostats,
defects in the HVAC system as installed by Tenant, or Tenant's failure to comply
with its obligations under this Section 14, or Tenant's heat or cold generation
in excess of that which is customary for general office use.
 
 
10

--------------------------------------------------------------------------------

 
 
(iii) The Premises shall be furnished electric power sufficient to accommodate a
conventional office tenant.  Any additional electrical power which Landlord is
able to make available to the Premises at Tenant's request shall be subject to
Tenant's reimbursement of Landlord's reasonable costs (including, without
limitation, administrative and overhead costs) of providing such additional
electrical power (including, without limitation, if applicable, costs of
installing facilities sufficient to provide such additional electrical power),
which amount shall be paid to Landlord as additional rent within thirty (30)
days following Tenant's receipt of Landlord's billing therefor.  Tenant agrees
not to connect any apparatus or device with wires, conduits or pipes, or other
means by which such services are supplied, for the purpose of using amounts of
such services in excess of the capacity within the Premises without the written
consent of Landlord.  Notwithstanding anything to the contrary contained in this
Lease, in the event Tenant operates equipment requiring electrical usage in
excess of that which is customary for the operation of standard general office
use equipment, at Landlord's option, costs allocable to such non-Building Hours
electrical use and/or excess electrical use (as equitably determined by
Landlord) shall be reimbursed by Tenant to Landlord, as additional rent, on a
monthly or other periodic basis as reasonably determined by Landlord, within
fifteen (15) days following Landlord's submission to Tenant of an invoice
therefor.
 
(iv) The Premises shall be provided with water for drinking fountain, HVAC and,
if applicable, restroom and/or kitchen uses.
 
(v) Landlord shall provide janitor service to the Premises after or before
Building business hours on a five (5) days per week basis, excluding
Holidays.  Tenant shall pay to Landlord, as additional rent within fifteen (15)
days following receipt of invoice therefor from Landlord, the cost of (1) any
extra janitorial service required due to the nature of Tenant's improvements,
Alterations, fixtures and/or personal property being other than that which is
customary for general office use, and/or (2) the removal of any of Tenant's
refuse and rubbish to the extent that the same significantly exceeds the refuse
and rubbish usually attendant upon the use of the Premises for general office
use.
 
(vi) Landlord shall provide certain Project security services, which may
include, without limitation, during weekday Building Hours, a receptionist
located at office of the Building to monitor the security cameras throughout the
Project, and evening guard service to monitor the exterior areas of the
Project.  Tenant, at its own cost may provide any additional security services
required for Tenant's Premises.
 
(b) In the event that Tenant desires any other service in amounts exceeding the
services described herein as reasonably determined by Landlord, Tenant shall pay
Landlord the actual out of pocket costs of providing such additional services,
plus a reasonable administrative fee, as Additional Rent.
 
(c) Except as provided in Section 14(d) below, Landlord's failure to furnish any
of such utilities and services, whether caused by accident, breakage or repairs,
strikes, lockouts or other labor disturbances or labor disputes of any such
character, governmental regulation, moratorium or other governmental
action, inability despite the exercise of reasonable diligence to obtain such
utilities or services or otherwise shall not result in any liability to Landlord
nor shall Tenant be entitled to any abatement or reduction of Rent, nor shall
Landlord be deemed to have evicted Tenant, nor shall Tenant be relieved from the
performance of any covenant, obligation or agreement in this Lease because of
any such failure.  In the event of any stoppage or interruption of services or
utilities, Landlord shall use reasonable diligence to attempt to resume such
services or utilities.
 
(d) Notwithstanding anything to the contrary contained in this Lease, during the
Term of the Lease, if Tenant is actually prevented from using all or a material
portion of the Premises as a result of (i) an interruption in essential utility
services to the Premises which is the fault of Landlord or Landlord's employees,
agents or contractors, or (ii) Landlord's actions in entering upon the Premises
(other than in exercising any remedy or curing any Tenant failure to perform in
accordance with this Lease), and which prevention from use is not cured by
Landlord within five (5) consecutive business days following Landlord's receipt
of written notice thereof from Tenant stating Tenant's intent to receive an
abatement, then Monthly Base Rent and Tenant's obligation for payment of
Tenant's Expenses Excess shall thereafter be equitably abated based upon the
portion of the Premises which Tenant is so prevented from using and Tenant's
obligation for payment of parking fees shall also be abated based upon the
reduction in use of parking attributable to such prevention from use of all or a
portion of the Premises, until and to the extent that Tenant is no longer so
prevented from using such portion of the Premises as a result of the applicable
item described in clause (i) or (ii) above.  Notwithstanding the foregoing, the
provisions of Section 18 below and not the provisions of this subsection (d)
shall govern in the event of casualty damage to the Premises or Project and the
provisions of Section 19 below and not the provisions of this subsection (d)
shall govern in the event of condemnation of all or a part of the Premises or
Project.
 
15. 
INDEMNIFICATION.

 
 
11

--------------------------------------------------------------------------------

 
 
  Tenant shall be liable for, and agrees, to the maximum extent permissible
under applicable Laws, to promptly indemnify, defend and hold harmless Landlord,
its affiliated entities and their respective members, partners, officers,
directors, employees, agents, successors and assigns (collectively, the
"Landlord Indemnified Parties"), from and against, any and all claims, damages,
judgments, suits, causes of action, losses, liabilities, penalties, fines,
expenses and costs, including, without limitation, reasonable attorneys' fees
and expenses (collectively, "Indemnified Claims"), arising or resulting from (i)
any act or omission of Tenant, its subtenants and/or assignees and their
respective agents, employees, representatives, licensees, contractors and/or
invitees (collectively, the "Tenant Parties"); (ii) the use of the Premises and
Common Areas, conduct of Tenant's business by Tenant or any Tenant Parties, or
any other activity, work or thing done, permitted or suffered by Tenant or any
Tenant Parties, in or about the Premises, or done or permitted by Tenant or any
Tenant Parties in or about the Building or elsewhere within the Project; and/or
(iii) any default by Tenant of any obligations on Tenant's part to be performed
under the terms of this Lease.  In case any action or proceeding is brought
against Landlord or any Landlord Indemnified Parties by reason of any such
Indemnified Claims, Tenant, upon notice from Landlord, agrees to promptly defend
the same at Tenant's sole cost and expense by counsel approved in writing by
Landlord, which approval shall not be unreasonably withheld.  The provisions of
this Section 15 shall survive the expiration of the Term or sooner termination
of this Lease.
 
16. 
DAMAGE TO TENANT'S PROPERTY AND WAIVER».

 
  Notwithstanding anything contained in this Lease to the contrary, subject to
the provisions of Section 14(d), Landlord or its agents and employees shall not
be liable for (a) loss or damage to any property by theft or otherwise, or
(b) any injury or damage to person or property resulting from fire, explosion,
falling plaster, steam, gas, electricity, water or rain which may leak from any
part of the Building or from pipes, appliances or plumbing work therein or from
the roof, street, sub-surface or from any other place or resulting from dampness
or any other cause whatsoever, except to the extent (i) resulting from the gross
negligence or wilful misconduct of Landlord or its contractors, agents, servants
or employees or breach of this Lease by Landlord and (ii) not covered by the
insurance maintained by Tenant (or which would not have been so covered if
Tenant had maintained the insurance required to be maintained by Tenant pursuant
to this Lease).  Landlord or its agents shall not be liable for interference
with light or other similar intangible property interests.  Tenant shall give
prompt notice to Landlord in case of fire or accidents in the Premises or the
Building, and of defects therein or in the fixtures or equipment located
therein.
 
17. 
INSURANCE»

 
.
 
(a) Tenant shall, during the Term hereof, at its sole cost and expense, keep in
full force and effect the following insurance:
 
(i) All Risk insurance (including a vandalism and malicious mischief endorsement
and sprinkler leakage coverage) upon all of Tenant's personal property, trade
fixtures, furniture and equipment in the Premises, in an amount not less than
one hundred percent (100%) of the full replacement cost thereof.
 
(ii) Commercial general liability insurance coverage, including personal injury,
bodily injury, broad form property damage, automobile, Premises operations
hazard, contractual liability (covering the indemnity contained in Section 15),
and products and completed operations liability, with a combined single limit of
not less than Two Million Dollars ($2,000,000.00).  Such insurance shall name
Tenant as named insured thereunder and shall name Landlord and such of
Landlord's Lienholders and ground lessors as are designated by Landlord, each as
additional insureds thereunder, all as their respective interests may appear,
shall contain a cross liability endorsement, and shall be primary and
non-contributing with respect to any insurance maintained by Landlord.  Such
liability insurance shall insure Tenant and each additional insured for (1) the
actions of Tenant and/or any of Tenant's employees, agents, representatives,
contractors and/or invitees, (2) Alterations to, and occurrences in, the
Premises, and (3) the use or operation of the Premises.  Landlord shall have the
right, from time to time, to require an increase in such liability insurance
limit if consistent with then standard industry practices for prudent risk
management by a tenant of comparably-sized premises within Comparable Buildings.
 
(iii) Workers' Compensation and Employer's Liability Insurance in form and
amounts as required by applicable law.
 
(iv) Any other form or forms of insurance as Landlord and Landlord's Lienholders
may reasonably require from time to time, in form, in amounts, and for insurance
risks against which a prudent tenant of a comparable size and in a comparable
business would protect itself given the economic feasibility of such insurance
and consistent with then industry standards for prudent risk management by
tenants of comparably-sized premises in Comparable Buildings.
 
The minimum limits of insurance set forth in this Section 17(a) are not intended
to limit the liability of Tenant under this Lease.  Notwithstanding any
provision of this Lease to the contrary, the obligations of Tenant to provide
increased or new insurance under Sections 17(a)(ii) and (iv) above, shall be
limited to the extent the same is then customarily provided by comparable
tenants of comparably sized premises and having a comparable use in Comparable
Buildings and is then reasonably available on a commercially reasonable basis at
a reasonable cost.  All policies of insurance maintained by Tenant under this
Section 17(a) shall be taken out with insurance companies holding a General
Policyholders Rating of "A-" and a Financial Rating of "VIII" or better, as set
forth in the most current issue of Best's Insurance Reports.  As soon as
practicable after the placing of the required insurance, but prior to the date
Tenant takes possession of all or part of the Premises, Tenant shall deliver to
Landlord certificates evidencing the existence of the amounts and forms of
coverage required hereunder.  No such policy shall be cancelable or reducible in
coverage except after at least thirty (30) days prior written notice to
Landlord.  Tenant shall, within thirty (30) days prior to the expiration of such
policies, furnish Landlord with certificates of renewals or binders thereof;
provided that if Tenant fails to furnish the same, Landlord may, following ten
(10) days' notice to Tenant, order such insurance and charge the reasonable cost
thereof to Tenant.  If Landlord obtains any insurance that is the responsibility
of Tenant under this Section 17(a), Landlord shall deliver to Tenant a written
statement setting forth the cost of any such insurance and showing in reasonable
detail the manner in which it has been computed and Tenant shall promptly remit
said amount to Landlord, as additional rent.  Tenant may satisfy its insurance
obligations under this Lease by blanket, umbrella and/or, as to liability
coverage in excess of One Million Dollars ($1,000,000), excess liability
coverage, so long as the coverage afforded under the applicable policy is not
reduced or diminished as a result thereof.
 
 
12

--------------------------------------------------------------------------------

 
 
(b) During the Term, Landlord shall carry the following insurance:
 
(i) All Risk insurance (including a vandalism and malicious mischief endorsement
and sprinkler leakage coverage, and also covering such other risks as Landlord
or Landlord's lender may require) upon the Project (but excluding any property
which Tenant is obligated to insure under Sections 17(a) above) in an amount not
less than ninety percent (90%) of the full replacement cost thereof (excluding
footings, foundations and excavation), and including commercially reasonable
rental loss coverage for losses covered by such insurance policy.  Such
insurance policy shall include coverage of the Tenant Improvements (as modified
from time to time by Tenant's Alterations) and the parties shall reasonably
cooperate to allow for proper valuation thereof for insurance purposes;
provided, however, that the cost of such insurance allocable to Tenant
Improvements (as modified from time to time by Alterations) in the Premises in
excess of Twenty-Five Dollars ($25.00) per square foot of Usable Area (as
reasonably determined by Landlord) shall not be included in Operating Expenses,
but instead shall be reimbursed by Tenant to Landlord, as Additional Rent,
within thirty (30) days following Landlord's submission to Tenant of a statement
therefor together with a calculation of the amount of such costs.  Such
insurance policy or policies shall name Landlord as a named insured.  The
deductible under the All Risk policy shall not exceed such amount as Landlord
determines to be appropriate given prudent risk management practices.
 
(ii) Commercial general liability insurance coverage, including personal injury,
bodily injury, broad form property damage, automobile, Premises operations
hazard, contractual liability (covering the indemnity contained in Section 15),
and products and completed operations liability, with a combined single limit of
not less than Five Million Dollars ($5,000,000.00).
 
Landlord may satisfy its insurance obligations under this Lease by blanket,
umbrella and/or, as to liability coverage in excess of One Million Dollars
($1,000,000), excess liability coverage, so long as the coverage afforded under
the applicable policy is not reduced or diminished as a result thereof.
 
(c) Other than as customary for general office use, Tenant will not keep or use,
sell or offer for sale, in or upon the Premises any article which may be
prohibited by any insurance policy then in force covering the Building or the
Project.  If Tenant's occupancy or business in or upon the Premises, whether or
not Landlord has consented to the same, includes such extraordinary activities
for a first-class office building that the same results in any increase in
premiums for the insurance periodically carried by Landlord with respect to the
Building or the Project, Tenant shall pay as Additional Rent any such increase
in premiums within thirty (30) days after being billed therefor by Landlord.  In
determining whether increased premiums are a result of a change in Tenant's use
of the Premises, a schedule issued by the organization computing the insurance
rate on the Project showing the various components of such rate, shall be
conclusive evidence of the several items and charges which make up such rate.
 
(d) All policies of property damage insurance required hereunder shall include a
clause or endorsement denying the insurer any rights of subrogation against the
other party to the extent rights have been waived by the insured before the
occurrence of injury or loss, if same are obtainable without unreasonable
cost.  To the extent such a waiver of subrogation is obtainable, neither
Landlord nor Tenant shall be liable to the other for any damage caused by fire
or any of the risks insured against or required to be insured against under any
insurance policy required by this Lease.  Landlord and Tenant waive any rights
of recovery against the other for injury or loss due to risks covered by or
required to be covered by such policies of property damage insurance containing
such a waiver of subrogation clause or endorsement to the extent insurance
proceeds cover the injury or loss.
 
18. 
DAMAGE OR DESTRUCTION»

 
.
 
(a) If the Premises shall be destroyed by fire or other casualty so as to render
all or a portion of the Premises untenantable, then, for so long as Tenant is
actually not occupying all or a portion of the Premises as a result of such
prevention from use, Tenant shall be entitled to an abatement of Tenant's
obligation for payment of (i) Monthly Base Rent and Tenant's Expenses Excess, on
a proportionate basis to the extent that Tenant's use of the Premises is so
effectively prevented, and (ii) monthly parking fees, to the extent of the
reduction in use of parking attributable to such inability to use all or a
portion of the Premises; which abatement shall commence as of the date of the
casualty and continue during the period of such repair or reconstruction, until
such time as Tenant is no longer so effectively prevented from using the
Premises; provided, however, such Rent shall only abate to the extent of
insurance proceeds received by Landlord with respect thereto under any rental
loss insurance maintained by Landlord if such casualty is caused by Tenant or
any of Tenant's employees, agents, representatives or contractors.
 
(b) Except where Landlord or Tenant elects to terminate this Lease as
hereinafter provided, Landlord shall use reasonable diligence to repair any
casualty to the Premises, Building or Common Areas to the extent of available
insurance proceeds plus any funds delivered by Tenant to Landlord for purposes
of performing such repairs (as hereinafter provided), subject to delays and
adjustment of insurance proceeds (provided that Tenant shall be responsible for
the repair of Tenant's furniture, fixtures, equipment and personal
property).  In the event of the total destruction of the Premises or Project, or
in the event of the partial destruction of the Premises or Project which is the
result of an event not required to be covered by the insurance to be maintained
by Landlord pursuant to this Lease, or requiring repair for which Landlord is
unable (despite the exercise of commercially reasonable efforts) to obtain
necessary governmental permits or approvals without being subject to
unreasonable expense or condition, then Landlord shall have the right to elect
to terminate this Lease by written notice to Tenant delivered within ninety (90)
days following the occurrence of the casualty.  The proceeds from any insurance
paid by reason of damage to or destruction of the Project or any part thereof
insured by Landlord, shall belong to and be paid to Landlord.  Tenant shall not
be entitled to any compensation or damages from Landlord or Landlord's insurance
provider for loss in the use of the whole or any part of the Premises and/or any
inconvenience or annoyance by such damage, repair, reconstruction or
restoration.
 
 
13

--------------------------------------------------------------------------------

 
 
(c) In the event of any damage or destruction of all or any part of the
Premises, Tenant agrees to immediately (i) notify Landlord thereof, and (ii)
deliver to Landlord all property insurance proceeds received by Tenant with
respect to any Tenant Improvements in excess of Twenty-Five Dollars ($25.00) per
square foot of Usable Area and any Alterations, but excluding proceeds for
Tenant's furniture, fixtures, equipment and other personal property, whether or
not this Lease is terminated as permitted in this Section 18, and Tenant hereby
assigns to Landlord all rights to receive such insurance proceeds.  If, for any
reason (including Tenant's failure to obtain insurance for the full replacement
cost of any Tenant Improvements in excess of Twenty-Five Dollars ($25.00) per
square foot of Usable Area or any Alterations from any and all casualties),
Tenant fails to receive insurance proceeds covering the full replacement cost of
any Tenant Improvements in excess of Twenty-Five Dollars ($25.00) per square
foot of Usable Area and any Alterations which are damaged, Tenant will be deemed
to have self-insured the replacement cost of such items, and upon any damage or
destruction thereto, Tenant agrees to immediately pay to Landlord the full
replacement cost of such items, less any insurance proceeds actually received by
Landlord from Landlord's or Tenant's insurance with respect to such items.
 
(d) Notwithstanding anything to the contrary contained herein, if the Premises
is wholly or partially damaged or destroyed within the final nine (9) months of
the then remaining Term of this Lease (as the same may theretofore have been
extended pursuant to this Lease), and if as a result of such damage or
destruction Tenant is, or reasonably will be, denied access or use of a material
portion of the Premises for the conduct of its business operations for a period
of ninety (90) consecutive days (or such shorter period as is then remaining in
the Term), Landlord or (provided such casualty damage was not caused by Tenant
or any of the Tenant Parties) Tenant may, at its option, by giving the other
notice no later than sixty (60) days after the occurrence of such damage or
destruction, elect to terminate the Lease as to the affected portion of the
Premises.
 
(e) Notwithstanding anything to the contrary contained in this Lease, in the
event of material casualty damage to the Project not resulting in termination of
this Lease, Landlord shall deliver written notice to Tenant within ninety (90)
days following such casualty damage or occurrence setting forth Landlord's good
faith estimate of the time required for completion of repair and/or restoration
of the Project, and if such estimated time exceeds one (1) year from the
occurrence of the casualty, Tenant may elect to terminate this Lease by written
notice to Landlord within fifteen (15) days following Tenant's receipt of such
notice.
 
(f) Landlord and Tenant hereby waive the provisions of any statutes (including,
without limitation, Sections 1932(2) and 1933(4) of the California Civil Code)
or court decisions which provide a party to a lease with a right to abatement of
rent or termination of the lease when leased property is damaged or destroyed
and agree that such event shall be exclusively governed by the terms of this
Lease.
 
19. 
EMINENT DOMAIN»

 
.
 
(a) If any material portion of the Project shall be taken for any public or
quasi-public purpose by any lawful power or authority by exercise of the right
of appropriation, condemnation or eminent domain, or sold to prevent such taking
to such an extent as to render untenantable the entirety of the Premises or such
a material portion of the Premises that Tenant's operation from the remainder of
the Premises is not reasonably practicable as reasonably determined by the
parties, either party shall have the right to terminate this Lease effective as
of the date possession is required to be surrendered to said authority by
written notice to the other party by the effective date of such taking.  Tenant
shall not assert any claim against Landlord or the taking authority for any
compensation because of such taking, other than a claim for any award
attributable to the value of any personal property or trade fixtures of Tenant
which are taken, costs of Tenant's relocation, and Tenant hereby assigns to
Landlord all of Tenant's interest in, and Landlord shall be entitled to receive,
the entire amount of any other award without deduction for any estate or
interest of Tenant (including, without limitation, any award attributable to the
value of the remaining Term of this Lease).  If neither Tenant nor Landlord so
elects to terminate, Landlord shall, to the extent of proceeds received,
commence to restore the Premises to substantially their same condition prior to
such partial taking, and a proportionate allowance shall be made to Tenant for
the Monthly Base Rent and Tenant's obligation for payment of Tenant's Expenses
Excess corresponding to the time during which, and to the part of the Premises
of which, Tenant shall be so deprived on account of such taking and
restoration.  Nothing contained in this Section 19(a) shall be deemed to give
Landlord any interest in any award made to Tenant for the taking of Tenant's
personal property and trade fixtures or for Tenant's costs of relocation.
 
(b) In the event of a taking of the Premises or any part thereof for temporary
use, (i) this Lease shall be and remain unaffected thereby and Rent shall not
abate, and (ii) Tenant shall be entitled to receive for itself such portion or
portions of any award made for such use with respect to the period of the taking
which is within the Term, provided that if such taking shall remain in force at
the expiration of the Term or earlier termination of this Lease, Tenant shall
then pay to Landlord a sum equal to the reasonable cost of performing Tenant's
obligations under Section 10(c) with respect to surrender of the Premises and
upon such payment shall be excused from such obligations.  For purposes of this
Section 19(b), a temporary taking shall be defined as a taking for a period of
twelve (12) months or less.
 
 
14

--------------------------------------------------------------------------------

 
 
(c) Landlord and Tenant hereby waive the provisions of any statutes (including,
without limitation, Section 1265.130 of the California Code of Civil Procedure)
or court decisions which provide a party to a lease with a right to abatement of
rent or termination of the lease when leased property is condemned or taken and
agree that such event shall be exclusively governed by the terms of this Lease.
 
20. 
ASSIGNMENT AND SUBLETTING»

 
.
 
(a) Tenant shall not voluntarily assign its interest in this Lease (an
"assignment") or sublease or permit occupancy by third parties of all or any
part of the Premises (a "sublease"), without first obtaining Landlord's prior
written consent, which consent shall not be unreasonably withheld or
delayed.  Tenant shall not under any circumstances mortgage, pledge or otherwise
transfer or encumber this Lease or the Premises (except for an assignment or
sublease pursuant to this Section 20).  Any assignment or sublease without
Landlord's prior written consent shall be voidable at Landlord's election and
shall constitute a default hereunder.  For purposes hereof, in the event Tenant
is a partnership, a withdrawal or change of the partners owning more than a
twenty-five percent (25%) interest in the partnership in one or more transfers,
or if Tenant is a corporation or limited liability company, any transfer of more
than fifty per cent (50%) of its stock or membership interests in one or more
transfers, or the transfer by the controlling shareholder or member of so much
of its stock or membership interest that it is no longer the controlling
shareholder or member, shall constitute a voluntary assignment and shall be
subject to the provisions of this Section 20; provided, however, that the
provisions of this sentence shall not apply if Tenant is a publicly held
corporation, the shares of stock in which are traded on a public
exchange.  Notwithstanding anything to the contrary contained herein, Tenant
shall have the right without Landlord's prior consent and without being subject
to Section 20(e) below, but upon not less than fifteen (15) days prior written
notice to Landlord, to assign this Lease or sublet the Premises to any entity
(i) controlling, controlled by or having fifty percent (50%) or more common
control with Tenant, or (ii) resulting from a merger or consolidation with
Tenant or acquiring all of the assets and/or stock of Tenant; provided that any
such entity shall have a have and control all assets of Tix 4 Tonight, Inc. and
shall assume the obligations and liabilities of Tenant under this Lease (any
such assignment or subletting permitted without the prior consent of Landlord is
referred to in this Lease as a “Permitted Transfer” and any such assignee or
subtenant under a Permitted Transfer is referred to in this Lease as a
“Permitted Transferee”) and no such assignment or sublease shall in any manner
release Tenant from its primary liability under this Lease.
 
(b) No consent to an assignment or sublease shall constitute a further waiver of
the provisions of this Section 20.  Tenant shall notify Landlord in writing of
Tenant's intent to assign or sublease this Lease, the name of the proposed
assignee or subtenant, information concerning the financial responsibility of
the proposed assignee or subtenant and the economic and other material terms of
the proposed assignment or subletting, and Landlord shall, within fifteen (15)
days of receipt of such written notice, and the financial responsibility
information and such other information as may be requested by Landlord
concerning the proposed assignee or subtenant (such request to be made, if at
all, within ten (10) days of Tenant's initial request for Landlord's consent and
submission of the information set forth above), elect one of the following:  (i)
consent to such proposed assignment or sublease; (ii) refuse such consent, which
refusal shall be on reasonable grounds; or (iii) terminate this Lease, such
termination to be effective thirty (30) days after receipt of such notice by
Tenant.  If Landlord shall exercise its termination right hereunder, Landlord
shall have the right to enter into a lease or other occupancy agreement directly
with the proposed assignee or subtenant, and Tenant shall have no right to any
of the rents or other consideration payable by such proposed assignee or
subtenant under such other lease or occupancy agreement, even if such rents and
other consideration exceed the rent payable under this Lease by
Tenant.  Landlord shall have the right to lease the Premises to any other
tenant, or not lease the Premises, in its sole discretion.  Landlord and Tenant
specifically agree that Landlord's right to terminate this Lease under clause
(iii) above is a material consideration for Landlord's agreement to enter into
this Lease and such right may be exercised in Landlord's sole and absolute
discretion and no test of reasonableness shall be applicable thereto.
 
(c) Landlord and Tenant agree, by way of example and not in limitation as to
other reasonable grounds for withholding consent and without in any manner
limiting Landlord's rights in the event of a proposed assignment or sublease,
that it shall be reasonable under this Lease and under any applicable law for
Landlord to withhold its consent to a proposed assignment or subletting should
Landlord determine that any of the following apply:  (i) the proposed
transferee's use of the Premises is inconsistent with the Permitted Use set
forth in Section 1(j) of this Lease; (ii) the proposed transferee is of a
character or reputation which is not consistent with the quality of the Building
or Project; (iii) the space to be subleased is not regular in shape with
appropriate means of ingress and egress suitable for normal leasing purposes;
(iv) the proposed transferee is a governmental agency or instrumentality thereof
or a person or entity (or an affiliate thereof) currently leasing or occupying
space within the Project or with whom Landlord is then negotiating for the lease
or occupancy of space within the Project; (v) Tenant is in default under this
Lease at the time Tenant requests consent to the proposed assignment or
sublease; or (vi) the proposed assignment or sublease is likely to result in
more than a reasonable and safe number of occupants per floor within the space
proposed to be assigned or sublet or is likely to result in insufficient visitor
parking for the Building.
 
(d) Any assignee of Tenant's interest in this Lease (whether or not under an
assignment requiring Landlord's consent) hereby agrees that (and at Landlord's
option, if Landlord's consent is required for such assignment pursuant to this
Lease, it shall be a condition to such assignment that Landlord receive an
instrument executed by such assignee and expressly enforceable by Landlord
agreeing that) such assignee assumes and agrees to be bound by all of the terms
and provisions of this Lease and to perform all of the obligations of Tenant
hereunder.  Any subtenant of all or any portion of the Premises (whether or not
under a subletting requiring Landlord's consent) hereby agrees that (and, at
Landlord's option, if Landlord's consent is required for such sublease pursuant
to this Lease, it shall be a condition to such sublease that Landlord receive an
instrument executed by such subtenant agreeing that) such sublease is subject
and subordinate to this Lease and to all mortgages or deeds of trust; that
Landlord may enforce the provisions of the sublease, including (following the
occurrence of any default by Tenant under this Lease which is not cured within
any applicable period for cure pursuant to Section 21 below) collection of rent;
that in the event of termination of this Lease for any reason, including,
without limitation, a voluntary surrender by Tenant, or in the event of any
re-entry or repossession of the Premises by Landlord, Landlord may, at its
option, either (i) terminate the sublease, or (ii) take over all of the right,
title and interest of Tenant, as sublandlord, under such sublease, in which case
such subtenant will attorn to Landlord, but that nevertheless Landlord will not
(1) be liable for any previous act or omission of Tenant under such sublease,
(2) be subject to any defense or offset previously accrued in favor of the
subtenant against Tenant, or (3) be bound by any previous modification of any
sublease made without Landlord's written consent, or by any previous prepayment
by subtenant of more than one month's rent.
 
 
15

--------------------------------------------------------------------------------

 
 
(e) In connection with Landlord's grant of consent to an assignment or sublease
as required under the provisions of this Section 20, Tenant shall pay Landlord's
reasonable out-of-pocket attorneys' fees from outside the Landlords’ office and
processing costs incurred in giving such consent.  In the event of any Permitted
Transfer, assignment, or sublease, Landlord shall receive as additional rent
hereunder fifty percent (50%) of Tenant's "Excess Consideration" derived from
such assignment or sublease.  If Tenant shall elect to assign or sublet, in no
event shall Tenant's monetary obligations to Landlord, as set forth in this
Lease, be reduced.  In the event of a sublease, "Excess Consideration" shall
mean all rent, additional rent or other consideration actually received by
Tenant from such subtenant and/or actually paid by such subtenant on behalf of
Tenant in connection with the subletting in excess of the rent, additional rent
and other sums payable by Tenant under this Lease during the term of the
sublease on a per square foot basis if less than all of the Premises is
subleased, less the sum of Tenant's reasonable out-of-pocket costs incurred in
connection with such sublease for brokerage commissions, reasonable attorneys'
fees, the cost of any alterations or improvements made for the benefit of such
subtenant, and/or any free rent period granted to such subtenant.  In the event
of an assignment, "Excess Consideration" shall mean key money, bonus money or
other consideration paid by the assignee to Tenant in connection with such
assignment, and any payment in excess of fair market value for services rendered
by Tenant to assignee or for assets, fixtures, inventory, equipment, or
furniture transferred by Tenant to assignee in connection with such assignment,
less the sum of Tenant's reasonable out-of-pocket costs incurred in connection
with such assignment for brokerage commissions, reasonable attorneys' fees, the
cost of any alterations or improvements made for the benefit of such assignee
and/or any free rent period granted to such assignee.  If part of the Excess
Consideration shall be payable by the assignee or subtenant other than in cash,
then Landlord's share of such non-cash consideration shall be in such form as is
reasonably satisfactory to Landlord.
 
(f) Notwithstanding any permitted assignment or subletting (whether or not the
same requires Landlord's consent pursuant to this Section), Tenant shall at all
times remain directly, primarily and fully responsible and liable for all
payments owed by Tenant under this Lease and for compliance with all obligations
under the terms and conditions of this Lease.  Landlord's waiver or consent to
any assignment or subletting shall not relieve Tenant or any assignee or
sublessee from any obligation under this Lease whether or not accrued and Tenant
shall at all times remain directly, primarily and fully responsible and liable
for all payments owed by Tenant under this Lease and for compliance with all
obligations of Tenant under the terms and conditions of this Lease.
 
21. 
DEFAULT BY TENANT»

 
.
 
(a) The occurrence of any one or more of the following events shall constitute a
default hereunder by Tenant:
 
(i) The failure by Tenant to make any payment of Rent as and when due where such
failure shall continue for a period of ten (10) days after written notice
thereof from Landlord to Tenant; provided however, that any such notice shall be
in lieu of, and not in addition to, any notice required under California Code of
Civil Procedure §1161 or any similar successor statute.
 
(ii) The failure by Tenant to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in Section 21(a)(i), where such failure shall continue
for a period of thirty (30) days after written notice thereof from Landlord to
Tenant; provided, however, that any such notice shall be in lieu of, and not in
addition to, any notice required under California Code of Civil Procedure §1161
or any similar successor statute; provided, further, that if the nature of
Tenant's default is such that more than thirty (30) days are reasonably required
for its cure, then Tenant shall not be deemed to be in default if Tenant shall
promptly commence such cure within such thirty (30) day period and thereafter
continuously and diligently prosecute such cure to completion.
 
(iii) The making by Tenant of any general assignment for the benefit of
creditors; the filing by or against Tenant of a petition to have Tenant adjudged
a bankrupt or a petition for reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition filed against Tenant,
the same is dismissed within sixty (60) days); the appointment of a trustee or
receiver to take possession of substantially all of Tenant's assets located at
the Premises or of Tenant's interest in this Lease, where possession is not
restored to Tenant within sixty (60) days; the attachment, execution or other
judicial seizure of substantially all of Tenant's assets located at the Premises
or of Tenant's interest in this Lease where such seizure is not discharged
within sixty (60) days; or if this Lease shall, by operation of law or
otherwise, pass to any person or persons other than Tenant.
 
 
16

--------------------------------------------------------------------------------

 
 
(iv) The abandonment of the Premises by Tenant, which for purposes of this Lease
means any absence by Tenant from the Premises for five (5) business days or
longer while failing to perform any other material obligations of Tenant under
this Lease.
 
(b) In the event of any such default by Tenant, in addition to any other
remedies available to Landlord at law or in equity, Landlord shall have the
immediate option to terminate this Lease and all rights of Tenant hereunder.  In
the event that Landlord shall elect to so terminate this Lease, then Landlord
may recover from Tenant:  (i) the worth at the time of award of any unpaid Rent
which had been earned at the time of such termination; plus (ii) the worth at
the time of award of the amount by which the unpaid Rent which would have been
earned after termination until the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus (iii)
the worth at the time of award of the amount by which the unpaid Rent for the
balance of the Term after the time of award exceeds the amount of such rental
loss that Tenant proves could be reasonably avoided; plus (iv) any other amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant's failure to perform Tenant's obligations under this Lease or which in
the ordinary course of things would be likely to result therefrom, specifically
including but not limited to, brokerage commissions and advertising expenses
incurred, expenses of remodeling the Premises or any portion thereof for a new
tenant, whether for the same or a different use, and any special concessions
made to obtain a new tenant, the unamortized value of any free rent, reduced
rent, free parking, reduced rate parking and any Tenant Improvement Allowance or
other costs or economic concessions provided, paid, granted or incurred by
Landlord pursuant to this Lease (which unamortized value shall be determined by
taking the total value of such concessions and multiplying such value by a
fraction, the numerator of which is the number of months of the Term not yet
elapsed as of the date on which the Lease is terminated, and the denominator of
which is the total number of months of the Lease Term); plus (v) at Landlord's
election, such other amounts in addition to or in lieu of the foregoing as may
be permitted from time to time by applicable law.
 
As used in Sections 21(b)(i) and (ii) above, the "worth at the time of award" is
computed by allowing interest at the Interest Rate.  As used in Section
21(b)(iii) above, the "worth at the time of award" is computed by discounting
such amount at the discount rate of the Federal Reserve Bank of San Francisco at
the time of award plus one percent (1%).
 
(c) In the event of any such default by Tenant, Landlord shall also have the
remedy described in California Civil Code Section 1951.4 (lessor may continue
lease in effect after lessee's breach and abandonment and recover rent as it
becomes due, if lessee has the right to sublet or assign, subject only to
reasonable limitations).  Accordingly, if Landlord does not elect to terminate
this Lease on account of any default by Tenant, Landlord may, from time to time,
without terminating this Lease, enforce all of its rights and remedies under
this Lease, including the right to recover all rent as it becomes due.  In
connection with the exercise of such remedy, any property of Tenant may be
removed and stored in a public warehouse or elsewhere at the cost of and for the
account of Tenant or disposed of in a reasonable manner by Landlord.  No
re-entry or taking possession of the Premises by Landlord pursuant to this
Section 21(c) shall be construed as an election to terminate this Lease unless a
written notice of such intention is given to Tenant or unless the termination
thereof be decreed by a court of competent jurisdiction.
 
(d) If Landlord does not elect to terminate this Lease as provided above,
Landlord may either recover all Rent as it becomes due or relet the Premises or
any part thereof for the Term of this Lease on terms and conditions as Landlord
in its sole discretion may deem advisable with the right to re-enter the
Premises to make alterations and repairs to the Premises, and to enable Landlord
to take whatever other actions may be necessary to relet, protect or preserve
the Premises.  In the event that Landlord shall elect to so relet, then Rent
received by Landlord from such reletting shall be applied:  first, to the
payment of any costs incurred in connection with any reletting (including,
without limitation, costs of brokerage commissions, attorneys' fees, improvement
and/or moving allowances, and alterations and/or repairs to the Premises);
second, to the payment of any indebtedness other than Monthly Base Rent due
hereunder from Tenant to Landlord; third, to the payment of Monthly Base Rent
due and unpaid hereunder; and the residue, if any, shall be held by Landlord and
applied to payment of future Rent as the same may become due and payable
hereunder.  Should that portion of such Rent received from such reletting during
any month, which is applied to the payment of Rent hereunder, be less than the
Rent payable during that month by Tenant hereunder, then Tenant shall pay such
deficiency to Landlord immediately upon demand therefore by Landlord.  Such
deficiency shall be calculated and paid monthly.  Tenant shall also pay to
Landlord, as soon as ascertained, any costs and expenses incurred by Landlord in
such reletting, including but not limited to brokerage commissions, or in making
such alterations and repairs not covered by the Rent received from such
reletting.
 
(e) Tenant hereby waives, for itself and all persons claiming by and under
Tenant, all rights and privileges which it might have under any present or
future law to redeem the Premises or to continue the Lease after being
dispossessed or ejected from the Premises.
 
(f) If Tenant fails to perform any covenant or condition to be performed by
Tenant, Landlord shall have the right (but not the obligation) to perform such
covenant or condition (i) immediately, in the event of an emergency situation of
imminent risk of personal injury or material property damage, or (ii) following
Tenant's failure to cure such failure to perform within the period provided for
cure after Tenant's receipt of written notice from Landlord pursuant to Section
21(a)(ii) above.  All reasonable costs incurred by Landlord in so performing
shall immediately be reimbursed to Landlord by Tenant, together with interest at
the Interest Rate computed from the due date.  Any performance by Landlord of
Tenant's obligations shall not waive or cure such default.  All costs and
expenses incurred by Landlord, including reasonable attorneys' fees (whether or
not legal proceedings are instituted), in collecting Rent or enforcing the
obligations of Tenant under the Lease shall be paid by Tenant to Landlord upon
demand.
 
 
17

--------------------------------------------------------------------------------

 
 
(g) All rights, options and remedies of Landlord contained in this Lease shall
be construed and held to be cumulative, and no one of them shall be exclusive of
the other, and Landlord shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by law, whether or
not stated in this Lease.
 
(h) Any agreement by Landlord for free or abated rent or other charges
applicable to the Premises, or for the giving or paying by Landlord to or for
Tenant of any cash or other bonus, inducement or consideration for Tenant’s
entering into this Lease, all of which concessions are hereinafter referred to
as “Inducement Provisions” shall be deemed conditioned upon Tenant’s full and
faithful performance of all of the terms, covenants and conditions of this Lease
to be performed or observed by Tenant during the term hereof as the same may be
extended.  Upon the occurrence of a default of this Lease by Tenant beyond any
applicable cure period provided in this Section 21, any such Inducement
Provision shall automatically be deemed deleted from this Lease and of no
further force or effect, and any rent, other charge, bonus, inducement or
consideration theretofore abated, given or paid by Landlord under such an
Inducement Provision shall be immediately due and payable by Tenant to Landlord,
and recoverable by Lessor, as additional rent due under this Lease,
notwithstanding any subsequent cure of said default by Tenant.  The acceptance
by Landlord of rent or the cure of the default which initiated the operation of
this Section shall not be deemed a waiver by Landlord of the provisions of this
Section unless specifically so stated in writing by Landlord at the time of such
acceptance.
 
22. 
DEFAULT BY LANDLORD»

 
.
 
(a) Unless a shorter time period is herein specified, Landlord shall not be in
default hereunder unless Landlord fails to perform the obligations required of
Landlord within a reasonable time, but in no event later than thirty (30) days
after written notice by Tenant to Landlord specifying wherein Landlord has
failed to perform such obligation; provided, however, that if the nature of
Landlord's obligation is such that more than thirty (30) days are required for
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter continuously and
diligently prosecutes the same to completion.
 
(b) In the event of any default on the part of Landlord, Tenant will give notice
by registered or certified mail to any Lienholder of Landlord whose name and
address have previously been furnished to Tenant in writing, and shall offer
such Lienholder a reasonable opportunity to cure the default, including time to
obtain possession of the Premises by power of sale or a judicial foreclosure, or
in the event of a ground lessor, by appropriate judicial action, if such should
prove necessary to effect a cure.
 
23. 
SUBORDINATION».

 
    If Tenant has received non-disturbance agreements from all Lienholders in
form and substance reasonably acceptable to said Lienholders (collectively the
“Non-Disturbance Agreements”), this Lease shall be subject and subordinate at
all times to (a) all ground leases which may now exist or hereafter be executed
affecting the Building, the Project, or the land upon which the Building and
Project are situated, or both, and any and all amendments, renewals,
modifications, supplements and extensions thereof; and (b) the lien of any
mortgage or deed of trust which may now exist or hereafter be executed, and any
and all advances made thereunder, and interest thereon and all modifications,
renewals, supplements, consolidations and replacements thereof.  Notwithstanding
the foregoing, Tenant acknowledges that Landlord shall have the right to
subordinate or cause to be subordinated any such ground leases or any such liens
to this Lease.  In the event that any ground lease terminates for any reason or
any mortgage or deed of trust is foreclosed or a conveyance in lieu of
foreclosure is made for any reason, Tenant shall, so long as Tenant has received
the Non-Disturbance Agreements, and notwithstanding any subordination, attorn to
and become the tenant of the successor in interest to Landlord, at the option of
such successor in interest.  Tenant shall execute and deliver, upon reasonable
prior notice from Landlord, any additional documents in such form as is
designated by Landlord evidencing the priority or subordination of this Lease
with respect to any such ground leases or the lien of any such mortgage or deed
of trust.  Landlord shall use commercially reasonable efforts to obtain from any
Lienholder to whose mortgage, deed of trust or ground lease this Lease is
hereafter subordinated, an agreement of non-disturbance on such Lienholder's
standard form for the benefit of Tenant.  For purposes of this Lease, a
"Lienholder" shall mean any mortgagee under a mortgage, beneficiary under a deed
of trust, or lessor under a master lease or ground lease, encumbering all or a
portion of the Project.
 
24. 
ESTOPPEL CERTIFICATE»

 
.
 
(a) Within ten (10) business days following any written request which Landlord
may make from time to time, Tenant shall execute and deliver to Landlord a
statement, in a form reasonably satisfactory to Landlord, certifying:  (i) the
date of commencement of this Lease; (ii) the fact that this Lease is unmodified
and in full force and effect (or, if there have been modifications hereto, that
this Lease is in full force and effect, as modified, and stating the date and
nature of such modifications); (iii) the date to which the Monthly Base Rent and
other sums payable under this Lease have been paid; (iv) that, to Tenant's
knowledge, there are no current defaults under this Lease by either Landlord or
Tenant except as specified in such statement; and (v) such other matters
reasonably requested by Landlord.  Any statement delivered pursuant to this
Section 24 may be relied upon by any existing or prospective mortgagee,
beneficiary, encumbrancer, transferee or purchaser of the interest of Landlord
in the Project, Premises or this Lease (without knowledge to the
contrary).  Unless required by a Lienholder, Tenant shall not be subject to the
requirements of this Section more than one (1) time during any twelve (12) month
period.
 
 
18

--------------------------------------------------------------------------------

 
 
(b) Unless Landlord has knowledge to the contrary, if Tenant fails to deliver
such statement within such ten (10) day period, such failure shall be conclusive
upon Tenant (i) that this Lease is in full force and effect, without
modification except as may be represented by Landlord, (ii) that there are no
uncured defaults in Landlord's performance, and (iii) that not more than one (1)
monthly installment of Monthly Base Rent has been paid in advance.
 
25. 
DEFINITION OF LANDLORD».

 
  The term "Landlord" as used in this Lease, so far as covenants or obligations
on the part of Landlord are concerned, shall be limited to mean and include only
the owner or owners, at the time in question, of the fee title to, or a lessee's
interest in a ground lease of, the Project.  In the event of any transfer or
assignment of such title or leasehold interest and the assumption in writing of
Landlord's remaining obligations under this Lease by the transferee or assignee,
Landlord herein named (and in case of any subsequent transfers or conveyances,
the then grantor) shall be automatically freed and relieved from and after the
date of such transfer, assignment or conveyance of all liability respecting the
performance of any covenants or obligations on the part of Landlord contained in
this Lease thereafter to be performed.  Landlord may transfer its interest in
the Premises without the consent of Tenant and such transfer or subsequent
transfer shall not be deemed a violation on Landlord's part of any of the terms
and conditions of this Lease.
 
26. 
PARKING»

 
.
 
(a) Tenant shall be entitled to the number of parking passes indicated in
Section 1(k), subject to payment of the then prevailing monthly parking fee as
established by Landlord.   Each parking pass shall entitle the holder thereof to
one unreserved parking space within those portions of the Common Areas as may be
provided by Landlord from time to time for the purpose of parking motor
vehicles, provided that such Common Area parking shall be unreserved and may be
provided by tandem or stacked parking (which may be for two (2) or three (3)
cars), provided that an attendant is available to coordinate such
parking.  Monthly parking fees per parking pass for unreserved parking are
presently Seventy-Five Dollars ($75.00) per month per pass (which includes all
applicable taxes and/or assessments), and are subject to adjustment by Landlord;
provided that the monthly fees shall not increase by more than five percent (5%)
annually on a cumulative basis and only as part of a general increase in rates
applicable to tenants in the Building .  Monthly parking fees shall be payable
monthly in advance prior to the first day of each calendar month.  Landlord may
assign any unreserved and unassigned parking spaces and/or make all or a portion
of such spaces preferred and/or reserved, if it determines in its reasonable
discretion that it is necessary for orderly and efficient parking.  Visitor
parking rates shall be at posted rates.  At Landlord's option, visitor parking
shall be monitored by a parking attendant.  Tenant shall not use any spaces
which have been specifically assigned by Landlord including without limitation
spaces assigned for uses such as visitor parking or which have been designated
by governmental entities with competent jurisdiction as being restricted to
certain uses.  Tenant hereby agrees to comply with all Laws relating to parking
including without limitation, the payment of all parking charges and costs for
all of its employees, visitors and invitees, whether by validation or otherwise.
 
(b) It is understood that a system of charges for parking (including the parking
spaces to which Tenant is entitled pursuant to Section 1(k)) and rules and
regulations with respect to parking may be established and amended by Landlord,
in Landlord's reasonable discretion, from time to time.  The use by Tenant and
its employees, visitors and invitees of the parking facilities of the Project
shall be on the terms and conditions set forth herein as well as in the
established parking rules and regulations.  Landlord shall not be responsible to
Tenant for the violation or non-performance by any other tenant or occupant of
the Project of any of the established parking rules and regulations.  Tenant
shall not permit or allow any vehicles that belong to or are controlled by
Tenant or Tenant's employees to be loaded, unloaded or parked in areas other
than those designated by Landlord for such activities.  If Tenant permits or
allows any of the prohibited activities described herein and in the established
parking rules and regulations, then Landlord shall have the right, without
notice, in addition to such other rights and remedies that it may have, to
remove or tow away the vehicle involved and charge the cost to Tenant, which
cost shall be immediately payable upon demand by Landlord and/or to rescind the
parking rights of the offender.
 
(c) Parking areas may be leased by, added to, substituted for, enlarged or
established by Landlord for parking and any such addition to, or substitution
for, a then parking area or any new parking area so established by Landlord for
the purpose of use under this Section 26(c) shall during the time of their
respective use under the provisions of this Section 26 be considered as part of
the parking area and shall be subject to all of the provisions of this Section
26.
 
(d) As part of Tenant’s required parking spaces, Tenant shall be entitled to two
(2) reserved parking spaces at the current prevailing monthly rate of $195.00
per space, subject to adjustment by Landlord; provided that the monthly fees
shall not increase by more than five percent (5%) annually on a cumulative basis
and only as part of a general increase in rates applicable to tenants in the
Building.  Tenant shall be permitted to install and maintain, at its sole cost
and expense, a protective covering over such spaces upon Landlord’s prior
written approval of the design and installation criteria for such covering,
which approval may be withheld in Landlord’s sole discretion.
 
27. 
SIGNAGE».

 
  Subject in all events to applicable Laws and any other restrictions of record
or to which the Project is subject, Tenant shall be entitled to (i) Building
standard identification of Tenant and its employees in no more than two (2)
lines upon the common Building lobby directory board sign, at Landlord’s sole
cost and expense; and (ii) Building standard identification of Tenant by name
upon the main entrance door to the Premises, at Landlord’s sole cost and
expense.  Any changes to the foregoing shall be at Tenant’s sole cost and
expense.  The exact location, size, materials, coloring and lettering of all
Tenant signage shall be subject to Landlord's prior written approval, which
approval shall not be unreasonably withheld.
 
 
19

--------------------------------------------------------------------------------

 
 
28. 
NOTICES».

 
  All notices, demands, consents and approvals which may or are required to be
given by either party to the other hereunder shall be in writing and shall be
either served personally, or sent by overnight courier, or sent by registered or
certified mail, return receipt requested with postage prepaid, as follows:  if
to Tenant, addressed at the address designated in Section 1(a), or if to
Landlord, at the address designated in Section 1(b), or to such other place as
the party to be notified may from time to time designate by at least fifteen
(15) days' notice to the other party.  Such notices, demands, consents and
approvals shall be deemed sufficiently served or given for all purposes
hereunder, unless otherwise specified in this Lease, either (a) if personally
served, upon such service, (b) if sent by overnight courier providing receipt of
delivery, the following business day, or (c) if mailed, two (2) business days
after the time of mailing or on the date of receipt shown on the return receipt,
whichever is earlier.
 
29. 
HOLDING OVER».

 
  If Tenant holds over in the Premises after the expiration of the Term or
earlier termination of this Lease, Tenant shall become a tenant at sufferance
only, subject to the provisions of this Lease, except that Rent during such
holding over shall equal one hundred fifty percent (150%) of the Rent in effect
immediately prior to such expiration or termination.  Acceptance by Landlord of
Rent after such expiration or earlier termination shall not result in a renewal
or extension of this Lease.  If Tenant fails to surrender the Premises upon the
expiration of the Term or earlier termination of this Lease despite demand to do
so by Landlord, Tenant shall indemnify, defend and hold harmless Landlord from
and against any and all claims, demands, losses, liabilities, costs and/or
expenses (including, without limitation, reasonable attorneys' fees and
expenses) arising as a result thereof, including, without limitation, any claim
made by any succeeding tenant founded on or resulting from such failure to
surrender.
 
30. 
QUIET ENJOYMENT».

 
  Landlord covenants and agrees with Tenant that upon Tenant paying the Rent
required under this Lease and paying all other charges and performing all of the
covenants and provisions on Tenant's part to be observed and performed under
this Lease, Tenant shall and may peaceably and quietly have, hold and enjoy the
Premises in accordance with and subject to the terms of this Lease and existing
matters of record.
 


 
31. 
BROKERS».

 
  Landlord shall be responsible for the payment of a commission owing to
Landlord's Broker and Tenant's Broker (if any) specified in Section 1(l)
(collectively, the "Brokers") in connection with this Lease, to the extent set
forth in separate written agreement with the Brokers.  Landlord and Tenant each
represent and warrant that it has had no dealings with any real estate broker or
agent in connection with the negotiation of this Lease, except for the Brokers
and that it knows of no other real estate broker, agent or finder who is or
might be entitled to a commission or fee in connection with this Lease.  In the
event of any claim for broker's or finder's fees or commissions in connection
with this Lease in excess of that described in the first sentence of this
Section, Landlord shall indemnify, hold harmless and defend Tenant from and
against any and all liability, claims, demands, damages and costs (including,
without limitation, reasonable attorneys' fees and other litigation expenses) on
account of such claim if it shall be based upon any statement, representation or
agreement claimed to have been made by Landlord and Tenant shall indemnify, hold
harmless and defend Landlord from and against any and all liability, claims,
demands, damages and costs (including, without limitation, reasonable attorneys'
fees and other litigation expenses) on account of such claim if it shall be
based upon any statement, representation or agreement claimed to have been made
by Tenant.
 
32. 
RIGHT OF FIRST OFFER.»

 
     Landlord grants to Tenant a right of first offer (“First-Offer Right”)
during the Initial Term with respect to any space in the Building which is
adjacent to the Premises (“First-Offer Space”).   Tenant’s First-Offer Right
shall be on the terms and conditions set forth in this Section.
 
(a)           The First-Offer Right shall begin only after the expiration or
earlier termination of the following leases (“Superior Leases”), including any
renewal or extension of the Superior Leases (whether or not such renewal or
extension is under an express written provision in a Superior Lease or
consummated under a lease amendment or new lease):
 
(i)           Any lease existing as of the Commencement Date of this Lease with
respect to any portion of the First-Offer Space; and
 
(ii)           With respect to any portion of the First-Offer Space that is not
subject to a lease as of the Commencement Date of this Lease, the first lease
pertaining to each such particular First-Offer Space entered into by Landlord
after the Commencement Date of this Lease.
 
In addition, the First-Offer Right shall be subordinate and secondary to all
rights of expansion, rights of first refusal, rights of first offer, or similar
rights granted prior to the execution of this Lease to other tenants of the
Building.  The rights described in this subsection shall be known collectively
as “Superior Rights.”
 
 
20

--------------------------------------------------------------------------------

 
 
(b)           Landlord shall provide Tenant with written notice (“First-Offer
Notice”) from time to time when Landlord determines that any First-Offer Space
will be available for lease to third parties, so long as no holder of a Superior
Right desires to lease the First-Offer Space.  Landlord shall provide the
First-Offer Notice to Tenant within seven (7) months before the First-Offer
Space will be available for lease.  The First-Offer Notice shall describe the
First-Offer Space that will become available for lease (“Specific First-Offer
Space”) and shall state the material terms under which Landlord intends to offer
such space to other prospective tenants.
 
(c)           If Tenant wishes to exercise Tenant’s First-Offer Right with
respect to the Specific First-Offer Space, Tenant shall, within ten (10)
business days after delivery of the First-Offer Notice to Tenant, deliver notice
to Landlord of Tenant’s intention to exercise its First-Offer Right with respect
to the Specific First-Offer Space.  Tenant must elect to exercise its
First-Offer Right, if at all, only with respect to all of the space offered by
Landlord to Tenant at any particular time, and Tenant may not elect to lease
only a portion of that space.  Thereafter, Tenant shall execute and delivery to
Landlord an amendment to this Lease (“First Offer Amendment”) within ten (10)
days after the receipt of the same, which First Offer Amendment shall be limited
to confirming the terms set forth in this Section 32.
 
(d)           If tenant does not exercise its First-Offer Right within the
response period specified in subsection (c), the First-Offer Right shall
terminate for the Specific First-Offer Space and Landlord shall be free to lease
that space to anyone on any terms at any time during the Lease Term, without any
obligation to provide Tenant with a further right to lease that space.
 
(e)           The First-Offer Right shall be personal to the originally named
Tenant and shall be exercisable only by the originally named Tenant (and not any
assignee, sublessee, or other transferee of Tenant’s interest in this
Lease).   The originally named Tenant may exercise the First-Offer Right only if
that Tenant occupies the entire Premises as of the date of the First-Offer
Notice.  Tenant shall not have the right to lease First-Offer Space if Tenant is
in default under this Lease as of the date of the attempted exercise of the
First-Offer Right by Tenant or (at Landlord’s option) as of the scheduled date
of delivery of the Specific First-Offer Space to Tenant.
 
(f)           If Tenant timely and validly exercises the First-Offer Right,
Landlord shall deliver the Specific First-Offer Space to tenant on a date
selected by Landlord (“Delivery Date”) that is no sooner than the first day of
the first (1st) full calendar month and no later than the last day of the sixth
(6th) full calendar month of the initial lease term for the Specific First-Offer
Space.  Landlord shall not be liable to Tenant or otherwise be in default under
this Lease if Landlord is unable to deliver the Specific First-Offer Space to
Tenant on the projected Delivery Date due to the failure of any other tenant or
other occupant to timely vacate and surrender to Landlord the Specific
First-Offer Space or any portion of it.
 
(g)           If Tenant timely and validly exercises the First-Offer Right and
timely executes the First Offer Amendment, then, beginning on the Delivery Date
and continuing for the balance of the Lease Term (including any extensions):
 
(i)           The Specific First-Offer Space shall be part of the Premises under
this Lease (so that the term “Premises”) in this Lease shall refer to the space
in the Premises immediately before the Delivery Date plus the Specific
First-Offer Space); and
 
(ii)           Tenant’s Percentage, as defined in Section 6(a)(i) of this Lease,
shall be adjusted in accordance with Section 6(a)(i) of this Lease to reflect
the increased  Rentable Area of the Premises.
 
Tenant’s lease of the Specific First-Offer Space shall be on the same terms and
conditions as affect the original Premises from time to time, except as
otherwise provided in this Section.  Rent and other economic terms applicable to
the Specific First-Offer Space shall be equal to the Fair Market Rental Rate, as
defined in Section 3(b) of this Lease..  Tenant’s obligation to pay Rent with
respect to the Specific First-Offer Space shall begin on the Delivery Date.  The
Specific First-Offer Space shall be leased to Tenant in its “as-is” condition,
and Landlord shall not be required to construct any improvements in, or
contribute any improvement allowance for, the Specific First-Offer Space.
 
(h)           If Tenant timely and validly exercises the First-Offer Right and
timely executes the First Offer Amendment, Landlord and Tenant shall, within
fourteen (14) days after Landlord’s delivery of the Specific First-Offer Space
to Tenant, confirm in writing the addition of the Specific First-Offer Space to
the Premises on the terms and conditions set forth in this Section.  The written
confirmation shall confirm: (i) the actual Delivery Date; (ii) the Rentable and
Useable Area of the Premises with the addition of the Specific First-Offer
Space; (iii) Tenant’s Percentage to reflect the increased Rentable Area of the
Premises with the addition of the Specific First-Offer Space; (iv) the Rental
commencement date for the Specific First-Offer Space; and (v) any other term
that either party requests be confirmed with respect to the Specific First-Offer
Space. In no event shall any failure or refusal of either Landlord or Tenant to
execute such confirmation affect the rights and obligations of Landlord and
Tenant with respect to the Specific First-Offer Space as described in this
Section.
 
33. 
MISCELLANEOUS»

 
.
 
(a) Tenant shall faithfully observe and comply with the Rules and Regulations, a
copy of which is attached hereto and marked Exhibit B, and all reasonable and
non-discriminatory modifications thereof and additions thereto from time to time
put into effect by Landlord and delivered in writing to Tenant, provided such
modifications do not increase the monetary obligations of Tenant under this
Lease or otherwise materially increase the obligations or diminish the rights of
Tenant under this Lease.  Landlord shall not be responsible or liable to Tenant
for the acts or conduct of any other tenant or occupant of the Project, or for
the violation or non-performance by any other tenant or occupant of the Project
of any of said Rules and Regulations, but Landlord shall use commercially
reasonable efforts to non-discriminatorily enforce the Rules and
Regulations.  In the event of any conflict between any Rule or Regulation and
the other provisions of this Lease, the other provisions of this Lease shall
prevail.
 
 
21

--------------------------------------------------------------------------------

 
 
(b) This Lease shall be governed by, and construed in accordance with, the laws
of the State of California.
 
(c) Except as otherwise provided in this Lease, all of the covenants, conditions
and provisions of this Lease shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.
 
(d) Tenant shall have no right to terminate this Lease, nor shall Tenant be
relieved of any obligations hereunder, except as expressly set forth in this
Lease. The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof or any other termination of this Lease, shall not work a
merger, and shall, at the option of Landlord, operate as an assignment to it of
any or all subleases or subtenancies.  Upon the expiration or sooner termination
of this Lease, Tenant shall peaceably surrender the Premises and all alterations
and additions thereto, in the same condition as initially improved with the
Tenant Improvements, excepting permitted Alterations which Tenant is not
required to remove pursuant to Section 10(b) above, reasonable wear and tear,
casualty damage governed by Section 18 and damage which Landlord is obligated to
repair pursuant to this Lease, subject to compliance with the provisions of
Section 10(c) and any other applicable provisions of this Lease.  Tenant agrees
that the delivery of keys to any employee of Landlord or to Landlord's agent or
any employee thereof shall not be sufficient to constitute a termination of this
Lease or a surrender of the Premises.
 
(e) In the event either party shall institute any action or proceeding against
the other party relating to this Lease, the unsuccessful party in such action or
proceeding shall reimburse the successful party for its disbursements incurred
in connection therewith and for its reasonable attorneys' fees and costs.  In
addition to the foregoing award of attorneys' fees and costs to the successful
party, the successful party in any lawsuit on this Lease shall be entitled to
its attorneys' fees and costs incurred in any post-judgment proceedings to
collect or enforce the judgment.  This provision is separate and several and
shall survive the merger of this Lease into any judgment on this Lease.
 
(f) The waiver by either party of any breach of any term, covenant or condition
herein contained shall not be deemed to be a waiver of any subsequent breach of
the same or any term, covenant or condition herein contained, nor shall any
custom or practice which may become established between the parties in the
administration of the terms hereof be deemed a waiver of or in any way affect
the right of either party to insist upon the performance by the other party in
strict accordance with the terms of this Lease.  The subsequent acceptance of
Rent hereunder by Landlord shall not be deemed to be a waiver of any preceding
breach by Tenant of any term, covenant or condition of this Lease, other than
the failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent.  No acceptance by Landlord of a lesser sum than that owed and due pursuant
to this Lease shall be deemed to be other than on account of the earliest
installment of such Rent or other amount due, nor shall any endorsement or
statement on any check or any letter accompanying any check be deemed an accord
and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord's right to recover the balance of such installment or
other amount or pursue any other remedy provided in this Lease.
 
(g) Neither party shall have any liability whatsoever to the other on account of
the inability or delay of such party to fulfill any of its obligations under
this Lease (other than obligations with respect to the payment of rent or any
other monetary amounts owing under this Lease) by reason of any of the following
(collectively, any "Force Majeure Event"):  fire, earthquake, explosion, flood,
the elements, acts of God or the public enemy, strike, other labor trouble,
interference of governmental authorities or agents, or shortages of fuel,
supplies or labor resulting therefrom or any other cause beyond the reasonable
control of the party obligated for such performance.  If this Lease specifies a
time period for performance of an obligation by either party (other than payment
of rent or any other monetary amounts owing by either party under this Lease),
that time period shall be extended by the period of any delay in such party's
performance caused by any of the events described above.  In addition, except as
specifically set forth in Section 14(d) above, Landlord shall have no liability
whatsoever to Tenant on account of any failure or defect in the supply, quantity
or character of electricity or water furnished to the Premises or the Project,
by reason of any requirement, act or omission of the public utility or others
furnishing the Project with electricity or water, or for any other reason beyond
Landlord's reasonable control, provided that Landlord shall use reasonable
efforts to fulfill its obligations or remedy such failure or defect as soon as
reasonably possible.
 
(h) The words "Landlord" and "Tenant" as used herein shall include the plural as
well as the singular.  Words used in any gender include other genders and the
neutral.  The paragraph headings of this Lease are not a part of this Lease and
shall have no effect upon the construction or interpretation of any part hereof.
 
(i) Submission of this instrument for examination or signature by Tenant does
not constitute a reservation of or option for lease, and it is not effective as
a lease or otherwise until execution by and delivery to both Landlord and
Tenant.
 
(j) Time is of the essence with respect to the performance of every provision of
this Lease in which time of performance is a factor.  For purposes of this
Lease, a "business day" shall mean any day other than a Saturday, Sunday or a
Holiday.
 
 
22

--------------------------------------------------------------------------------

 
 
(k) Tenant acknowledges that the content of this Lease and any related documents
are confidential information.  Tenant shall keep, and Tenant shall cause
Tenant's Broker to keep, such confidential information strictly confidential and
neither Tenant nor Tenant's Broker shall disclose such confidential information
to any person or entity other than Tenant's financial, legal, and space planning
consultants.  Tenant agrees that Landlord may issue one or more press releases
or other public announcements respecting the execution of this Lease, which may
include, without limitation, identification of Tenant and/or the principals of
Tenant.
 
(l) If any term or provision of this Lease, or the application thereof to any
persons or circumstances, shall to any extent be invalid or unenforceable, the
remainder of this Lease, or the application of such provisions to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall be valid and
shall be enforceable to the extent permitted by law.
 
(m) Neither Tenant nor Landlord shall record this Lease or a short form
memorandum hereof.
 
(n) In consideration of the benefits accruing hereunder, and notwithstanding
anything contained in this Lease to the contrary, Tenant and all successors and
assigns covenant and agree that, in the event of any actual or alleged failure,
breach or default hereunder by Landlord or in the event of any other action
against Landlord with respect to this Lease, their sole and exclusive remedy
shall be against Landlord's interest in the Project.  Tenant and all such
successors and assigns agree that the obligations of Landlord under this Lease
do not constitute personal obligations of the individual partners, whether
general or limited, members, directors, officers or shareholders of Landlord,
and Tenant shall not seek recourse against the individual partners, members,
directors, officers or shareholders of Landlord or any of their personal assets
for satisfaction of any liability with respect to this Lease.  Notwithstanding
any contrary provision contained in this Lease, neither Landlord, any of the
individual partners, members, directors, officers or shareholders of Landlord or
any of their respective employees, agents or contractors shall be liable under
any circumstances for any indirect or consequential damages or any injury or
damage to, or interference with, Tenant's business, including but not limited
to, loss of profits, loss of rents or other revenues, loss of business
opportunity, loss of goodwill or loss of use, in each case, however occurring.
 
(o) If in connection with obtaining financing for the Project any lender shall
request modifications of this Lease as a condition to Landlord obtaining such
financing, Tenant will not unreasonably withhold, delay or defer its consent
thereto, provided that such modifications do not increase the financial
obligations of Tenant hereunder or materially and adversely affect the leasehold
interest hereby created or Tenant's rights hereunder.
 
(p) Whenever the consent or approval of the Landlord or Tenant is required under
this Lease, such consent or approval shall not be unreasonably withheld,
conditioned or delayed, unless a different standard for the granting or
withholding of such approval of consent is specifically set forth in this Lease.
 
(q) At any time during the Term, Tenant shall upon ten (10) days prior written
notice from Landlord, provide Landlord with a current financial statement and
financial statements of the two (2) years prior to the current financial
statement year.  Such statements shall be prepared in accordance with generally
accepted accounting principles and, if such is the normal practice of Tenant,
shall be audited by an independent certified public accountant.  Notwithstanding
anything to the contrary contained herein, if Tenant is a publicly traded
corporation making annual 10-K filings with the Securities and Exchange
Commission, Tenant may satisfy the requirements of this subsection with respect
to delivery of financial information by delivery of Tenant’s most recent annual
report filed with the Securities and Exchange Commission. Unless required by a
Lienholder, Tenant shall not be subject to the requirements of this Section more
than one (1) time during any twelve (12) month period.
 
(r) Landlord and Tenant each hereby represent and warrant that such party is
duly qualified to do business in California and that the individuals executing
this Lease on such party's behalf is/are duly authorized to execute and deliver
this Lease on such party's behalf.
 
(S) EACH PARTY HERETO (WHICH INCLUDES ANY ASSIGNEE, SUCCESSOR, HEIR OR PERSONAL
REPRESENTATIVE OF A PARTY) SHALL NOT SEEK A JURY TRIAL, HEREBY WAIVES TRIAL BY
JURY, AND HEREBY FURTHER WAIVES ANY OBJECTION TO VENUE IN THE COUNTY IN WHICH
THE BUILDING IS LOCATED, AND AGREES AND CONSENTS TO VENUE AND PERSONAL
JURISDICTION OF THE COURTS OF THE COUNTY AND STATE IN WHICH THE BUILDING IS
LOCATED, IN ANY ACTION OR PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO
AGAINST THE OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE
OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE, OR THE
ENFORCEMENT OF ANY REMEDY UNDER ANY STATUTE, EMERGENCY OR OTHERWISE, WHETHER ANY
OF THE FOREGOING IS BASED ON THIS LEASE OR ON TORT LAW.  IN THE EVENT LANDLORD
COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF MONTHLY BASE RENT
OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR
DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING
OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.  EACH PARTY
REPRESENTS THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL
CONCERNING THE EFFECT OF THIS SUBSECTION.  THE PROVISIONS OF THIS SUBSECTION
SHALL SURVIVE THE EXPIRATION OF THE TERM OR EARLIER TERMINATION OF THIS LEASE.
 
(t) Any dispute between Landlord and Tenant pursuant to this Lease (other than
Landlord's exercise of unlawful detainer remedies) shall, at the option of
either party, be heard by a reference pursuant to the provisions of California
Code of Civil Procedure Section 638 et seq., for a determination to be made
which shall be binding upon the parties as if tried before a court or jury.  The
parties agree specifically as to the following: (i) within five (5) business
days after service of a demand by a party hereto, the parties shall agree upon a
single referee who shall then try all issues, whether of fact or law, and then
report a finding or judgment thereon, provided that if the parties are unable to
agree upon a referee either party may seek to have one appointed, pursuant to
California Code of Civil Procedure Section 640, by the presiding judge of the
Los Angeles County Superior Court; (ii) the compensation of the referee shall be
such charge as is customarily charged by the referee for like services, and the
cost of such proceedings shall initially be borne equally by the parties;
provided, however, the prevailing party in such proceedings shall be entitled,
in addition to all other costs, to recover its contribution for the cost of the
reference as an item of damages and/or recoverable costs; (iii) if a reporter is
requested by either party, then a reporter shall be present at all proceedings,
and the fees of such reporter shall be borne by the party requesting such
reporter and such fees shall be an item of recoverable costs, provided that only
a party shall be authorized to request a reporter; (iv) the referee shall apply
all California Rules of Procedure and Evidence and shall apply the substantive
law of California in deciding the issues to be heard, and notice of any motions
before the referee shall be given, and all matters shall be set at the
convenience of the referee; (v) the referee's decision under California Code of
Civil Procedure Section 644, shall stand as the judgment of the court, subject
to appellate review as provided by the laws of the State of California; (vi) the
parties agree that they shall in good faith endeavor to cause any such dispute
to be decided within four (4) months; and the date of hearing for any proceeding
shall be determined by agreement of the parties and the referee, or if the
parties cannot agree, then by the referee; and (vii) the referee shall have the
power to award damages and all other relief.
 
 
23

--------------------------------------------------------------------------------

 
 
(u) Tenant may install, maintain, replace, remove or use any communications or
computer wires and cables (collectively, the “Lines”) at the Project in or
serving the Premises, provided that (i) Tenant shall obtain Landlord's prior
written consent, use an experienced and qualified contractor approved in writing
by Landlord, and comply with all of the other provisions of this Lease
respecting the use of the Premises and the making of Alterations, (ii) an
acceptable number of spare Lines and space for additional Lines shall be
maintained for existing and future occupants of the Project, as determined in
Landlord's reasonable opinion, (iii) the Lines therefor (including riser cables)
shall be appropriately insulated to prevent excessive electromagnetic fields or
radiation, and shall be surrounded by a protective conduit reasonably acceptable
to Landlord, (iv) any new or existing Lines servicing the Premises shall comply
with all applicable governmental laws and regulations, (v) as a condition to
permitting the installation of new Lines, Landlord may require that Tenant
remove existing Lines located in or serving the Premises and repair any damage
in connection with such removal, and (vi) Tenant shall pay all costs in
connection therewith.  Landlord reserves the right to require that Tenant remove
any Lines located in or serving the Premises which are installed in violation of
these provisions, or which are at any time in violation of any Laws or represent
a dangerous or potentially dangerous condition.  Landlord further reserves the
right to require that Tenant remove any and all Lines located in or serving the
Premises upon the expiration of the Lease Term or upon any earlier termination
of this Lease.
 
(v) Omitted.
 
(w) If a Guarantor is referenced in Section 1(n) above, it shall be a condition
precedent to the effectiveness of this Lease that such Guarantor execute and
deliver to Landlord a guaranty of lease in the form attached hereto as Exhibit D
and incorporated herein by this reference, guarantying the full and faithful
performance of all obligations of Tenant under this Lease.
 
(x) This Lease may be executed in any number of counterparts, each of which
shall be deemed to be an original, but any number of which, taken together,
shall constitute one and the same instrument.
 
 
24

--------------------------------------------------------------------------------

 
 
(y) This Lease contains all of the agreements of the parties hereto with respect
to any matter covered or mentioned in this Lease, and no prior agreement or
understanding pertaining to any such matter shall be effective for any
purpose.  No provisions of this Lease may be amended or added to except by an
agreement in writing signed by the parties hereto or their respective
successors-in-interest.
 
IN WITNESS WHEREOF, the parties have executed this Lease as of the date first
above written.
 
LANDLORD:


THE TERRACES,
a California limited partnership


By:          M. DAVID PAUL & ASSOCIATES,
a California limited partnership,
its general partner




By:______________________________
   M. David Paul, General Partner




TENANT:


TIX CORPORATION,
a Delaware corporation




By:____________________________


Print Name:____________________


Its:___________________________




By:____________________________


Print Name:____________________


Its:___________________________
 
 
25

--------------------------------------------------------------------------------

 
 






 
EXHIBIT A
 
FLOOR PLAN SHOWING OUTLINE OF PREMISES
 
And
 
CONSTRUCTION PLAN
 


 


 
[layout.jpg]
 
 
EXHIBIT A - PAGE 1

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
RULES AND REGULATIONS
 
1.           Except as may be specifically provided in the Lease to which these
Rules and Regulations are attached, no sign, placard, picture, advertisement,
name or notice shall be installed or displayed on any part of the outside or
inside of the Building or Project (except within the Premises) without the prior
written consent of Landlord.  Tenant shall not place anything against or near
exterior windows or doors which may appear unsightly from outside the Premises
or which are visible from the exterior of the Premises (other than approved
window coverings).  Landlord shall have the right to remove, at Tenant's expense
and without notice, any sign installed or displayed in violation of this rule.
 
2.           Tenant shall not obstruct any sidewalks, halls, passages, exits,
entrances, elevators, escalators or stairways of the Project.  The halls,
passages, exits, entrances, elevators, escalators and stairways are not open to
the general public, but are open, subject to reasonable regulations, to Tenant's
business invitees.  Landlord shall in all cases retain the right to control and
prevent access thereto of all persons whose presence in the judgment of Landlord
would be prejudicial to the safety and interest of the Project and its
tenants.  Neither Tenant nor any employee or invitee of Tenant shall go upon the
roof of the Project.
 
3.           Tenant shall cooperate with Landlord in maintaining the
Premises.  All cleaning and janitorial services for the Project and the Premises
shall be provided exclusively through Landlord.
 
4.           At Landlord's request, as a part of the Tenant Improvements, Tenant
shall install new locks in, and re-key, the Premises, and in such event, Tenant
shall deliver a copy of a key to all such locks to Landlord upon installation
thereof.  In addition, upon the termination of its tenancy, Tenant shall deliver
to Landlord the keys to all doors and locks in the Premises.
 
5.           All contractors and technicians rendering any service to Tenant
shall be referred to Landlord for approval (which approval shall not be
unreasonably withheld, conditioned or delayed) and supervision prior to
performing any such service.  This applies to all work performed in the
Building, including but not limited to, installation of telephone and telegraph
equipment and electrical devices and installations affecting floors, walls,
woodwork, windows, ceilings and any other physical portion of the
Building.  None of Tenant's contractors or subcontractors shall be entitled to
(1) display identification or other signage at the Project, (2) use service
elevators at the Project, or (3) park anywhere except in such spaces within the
Project parking facility as designated by Landlord.
 
6.           No deliveries shall be made which materially interfere with the
operation of the Project.  No outside food vendors shall be permitted within the
Project except for making of specific deliveries of previously ordered items to
the Premises or the premises of another tenant.
 
7.           Landlord shall have the right to prescribe the weight,  size and
position of all equipment, materials, furniture or other property brought into
the Building.  Heavy objects shall, if considered necessary by Landlord, stand
on such platforms as determined by Landlord to be necessary to properly
distribute the weight, which platforms shall be provided at Tenant's
expense.  The persons employed to move such equipment in or out of the Building
must be acceptable to Landlord.  Landlord will not be responsible for loss of,
or damage to, any such equipment or other property from any cause, and all
damage done to the Building by maintaining or moving such equipment or other
property shall be repaired at the expense of Tenant.
 
8.           Tenant shall not use or keep in the Premises any kerosene, gasoline
or inflammable or combustible fluid or material other than those limited
quantities necessary for the operation or maintenance of office
equipment.  Tenant shall not use or permit to be used in the Premises any foul
or noxious gas or substance, or permit or allow the Premises to be occupied or
used in a manner offensive or objectionable to Landlord or other occupants of
the Building by reason of noise, odors or vibrations, nor shall Tenant bring
into or keep in or about the Premises any birds or animals.
 
9.           Tenant shall not use any method of heating or air conditioning
other than that supplied by Landlord, except for supplemental air conditioning
systems installed in accordance with the provisions of the Lease.
 
10.           Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to assure the most effective operation
of the Building's heating and air conditioning and to comply with any
governmental energy-saving rules, laws or regulations.  Tenant shall not tamper
with or attempt to adjust temperature control thermostats in the
Premises.  Tenant shall keep corridor doors closed.  Tenant shall not attempt to
open windows within the Premises.
 
11.           Landlord reserves the right, exercisable upon thirty (30) days
prior written notice to Tenant, to change the name and/or street address of the
Building.
 
12.           Landlord reserves the right to exclude from the Building during
hours other than Building hours of operation, any person unless that person is
known to the person or employee in charge of the Building or has a pass or is
properly identified.  Tenant shall be responsible for all persons for whom it
requests passes and shall be liable to Landlord for all acts of such
persons.  Landlord shall not be liable for damages for any error with regard to
the admission to or exclusion from the Building of any person.  Landlord
reserves the right to prevent access to the Building in case of invasion, mob,
riot, public excitement or other commotion by closing the doors or by other
appropriate action.
 
 
EXHIBIT B - PAGE 1

--------------------------------------------------------------------------------

 
 
13.           Tenant shall close and lock the doors of its Premises and entirely
shut off all water faucets or other water apparatus, and electricity, gas or air
outlets before Tenant and its employees leave the Premises.  Tenant shall be
responsible for any damage or injuries sustained by other tenants or occupants
of the Building or by Landlord for noncompliance with this rule.
 
14.           The toilet rooms, toilets, urinals, wash bowls and other apparatus
shall not be used for any purpose other than that for which they were
constructed and no foreign substance of any kind whatsoever shall be thrown
therein.  The expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by the tenant who, or whose employees or
invitees, shall have caused it.
 
15.           Tenant shall not use the Premises for any business or activity
other than that specifically provided for in this Lease.
 
16.           Tenant shall not install any radio or television antenna,
loudspeaker or other devices on the roof(s) or exterior walls of the Building or
Project.  Tenant shall not interfere with radio or television broadcasting or
reception from or in the Project or elsewhere.
 
17.           Tenant shall not mark, drive nails, screw or drill into the
partitions, woodwork or plaster or in any way deface the Premises or any part
thereof, except in accordance with the provisions of the Lease pertaining to
Alterations.  Landlord reserves the right to direct electricians as to where and
how telephone and telegraph wires are to be introduced to the Premises.  Tenant
shall not cut or bore holes for wires, except in accordance with the provisions
of the Lease pertaining to Alterations.  Tenant shall not affix any floor
covering to the floor of the Premises in any manner except as approved by
Landlord to the extent required by the provisions of the Lease pertaining to
Alterations.  Tenant shall repair any damage resulting from noncompliance with
this rule.
 
18.           Canvassing, soliciting and distribution of handbills or any other
written material, and peddling in the Project are prohibited, and Tenant shall
cooperate to prevent such activities.
 
19.           Landlord reserves the right to exclude or expel from the Project
any person who, in Landlord's judgment, is intoxicated or under the influence of
liquor or drugs or who is in violation of any of the Rules and Regulations of
the Project.
 
20.           Tenant shall store all its trash and garbage within its Premises
or in other facilities provided by Landlord.  Tenant shall not place in any
trash box or receptacle any material which cannot be disposed of in the ordinary
and customary manner of trash and garbage disposal.  All garbage and refuse
disposal shall be made in accordance with reasonable directions issued from time
to time by Landlord.
 
21.           No cooking shall be done or permitted on the Premises except the
use by Tenant of Underwriters' Laboratory approved equipment for brewing coffee,
tea, and other similar hot beverages shall be permitted, and the use of an
Underwriter's Laboratory approved microwave oven for employee use shall be
permitted, provided that such equipment and use is in accordance with all
applicable Laws.  Tenant may install soft drink vending machines for use by
Tenant's employees and invitees.
 
22.           Tenant shall comply with all reasonable safety, fire protection
and evacuation procedures and regulations established by Landlord or any
governmental agency.
 
23.           Tenant's requirements will be attended to only upon appropriate
application to the Project management office by an authorized
individual.  Employees of Landlord shall not perform any work or do anything
outside of their regular duties unless under special instructions from Landlord,
and no employee of Landlord will admit any person (Tenant or otherwise) to any
office without specific instructions from Landlord.
 
24.           There shall be no smoking within the Building or immediately
adjacent to Building entrances (except in areas, if any, designated therefor by
Landlord).
 
25.           Landlord may waive any one or more of these Rules and Regulations
for the benefit of Tenant or any other tenant, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant.
 
26.           These Rules and Regulations are in addition to, and  shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of the Lease.
 
27.           Upon written notice to Tenant, Landlord reserves the right to
rescind any of these Rules and Regulations and to make future Rules and
Regulations as, in its judgment, may from time to time be needed for safety,
comfort and security, for care and cleanliness of the Project and for the
preservation of good order therein.  Tenant agrees to abide by all such Rules
and Regulations herein above stated and any additional rules and regulations
which are adopted and of which Tenant has received written notice.
 
28.           Tenant shall be responsible for the observance of all of the
foregoing rules by Tenant's employees, agents, customers, invitees and guests.
 
 
EXHIBIT B - PAGE 2

--------------------------------------------------------------------------------

 
 
29.           Landlord reserves the right to charge as Additional Rent to
Tenant, any extra costs incurred by Landlord as a result of Tenant's violation
of these Rules and Regulations.
 
 
EXHIBIT B - PAGE 3

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
IMPROVEMENT OF THE PREMISES
 


 
1.             AS-IS LEASE.  Except as otherwise specifically provided in the
Lease of which this Exhibit C is a part, the lease of the Premises (including,
without limitation, HVAC, fire/life safety and other utility and mechanical
systems within the Premises) by Tenant pursuant hereto shall be on an entirely
"as is" basis.  Tenant hereby acknowledges (a) that it has been advised to
satisfy itself with respect to the condition of the Premises (including but not
limited to the electrical systems, environmental aspects, seismic and earthquake
requirements, and compliance with the Americans with Disabilities Act and
applicable zoning, municipal, county, state and federal laws, ordinances and
regulations and any covenants or restrictions of record (collectively,
“Applicable Laws”) and the present and future suitability of the Premises for
Tenant’s intended use; (b) that Tenant has made such investigation as it deems
necessary with reference to such matters, is satisfied with reference thereto,
and assumes all responsibility there­fore as the same relate to Tenant's
occupancy of the Premises and/or the terms of this Lease; and (c) that neither
Landlord, nor any of Landlord's agents, has made any oral or written
representations or warranties with respect to said matters other than as set
forth in this Lease. Notwithstanding the foregoing, .  Landlord warrants and
represents that, as of the Commencement Date, the Premises (including but not
limited to the electrical and HVAC systems) will comply with all Laws and shall
systems be in proper working order.


 
2.             LANDLORD’S WORK.  Notwithstanding the foregoing provisions,
Landlord shall, at Landlord’s sole cost and expense, perform the work to the
Premises set forth on Exhibit “C-1” (“Landlord’s Work”), using Building standard
finishes.  Tenant shall be permitted to select the color of said finished from
among those used by Landlord.  Landlord warrants and represents that, as of the
Commencement Date, the Premises (including but not limited to the electrical and
HVAC systems) will comply with all Laws and shall systems be in proper working
order.
 
3.           TENANT’S EARLY POSSESSION.  Landlord shall use commercially
reasonable efforts to permit Tenant occupancy during a twenty-one (21) day
period prior to the substantial completion of Landlord’s Work for the purposes
of permitting Tenant to install its wiring, cabling, furniture, fixtures and
equipment. If Tenant totally or partially occupies the Premises prior to the
substantial completion of Landlord’s Work, Tenant shall use its best efforts to
avoid interfering with the Landlord’s Work. Tenant hereby waives any claim for
damages for any injury to person or property, or inconvenience to or
interference with Tenant's business, any loss of occupancy or quiet enjoyment of
the Premises, and any other loss in, upon and about the Premises or the Project
arising out of Landlord’s Work.  The performance of the Landlord’s Work shall
not be construed or deemed to be a forcible or unlawful entry into the Premises,
or an eviction of Tenant from the Premises or any portion thereof.
 
4.           BENEFICIAL OCCUPANCY.  Landlord anticipates that it will be able to
substantially complete Landlord’s Work by April 15, 2010.  Subject to the
provisions of this Section, Tenant shall be entitled to occupy the Premises from
the date of substantial completion of Landlord’s Work to the Commencement Date
(“Beneficial Occupancy Period”) and shall have no obligation to pay Monthly Base
Rent or Parking charges during the Beneficial Occupancy Period.  However, Tenant
shall be obligated to pay Landlord, as additional Rent,  the monthly amount of
$0.36 per Rental Square Feet of space occupied during the Beneficial Occupancy
Period for Tenant’s direct share of cleaning expenses and utilities.
 
Notwithstanding the foregoing, Landlord and Tenant acknowledge that Suite 345 is
presently occupied by a tenant upon a lease which will expire February 28,
2010.  Landlord shall use commercially reasonable efforts to obtain possession
of Suite 345 prior to February 28, 2010.  In the event that Landlord is able to
obtain possession of Suite 345 prior to February 28, 2010, and is therefore able
to substantially complete Landlord’s Work prior to April 15, 2010, Tenant shall
pay Landlord the Rent due under the existing tenant’s lease for the period of
time from the date Landlord obtains possession of Suite 345 through February 28,
2010.
 
 
EXHIBIT B - PAGE 4

--------------------------------------------------------------------------------

 
 
EXHIBIT C-1
 
SCOPE OF WORK
 


DEMOLITION
·  
Demolish approximately115 LF of wall, per plan.

·  
Demolish cabinets at existing kitchen.

·  
Remove all existing carpet & base from suite.



MILLWORK
·  
Fabricate/install 4’ long counter extension at Kitchen.

·  
Fabricate/install wood transaction top at new pass-thru window.

·  
Provide “sink cabinet” with counter at bathroom.



DOORS/FRAMES/HARDWARE
·  
Demo eight (8) door assemblies during Demo phase.

·  
Reinstall five (5) door assemblies per new office layout.

·  
Provide/install sidelite frame (matching door frames) @ Conference Room.

·  
Provide/install “restroom equipment” at Private Restroom (soap dispenser, toilet
paper holder, and towel bar).  TP holder / towel bar assumed to be standard
polished chrome finish.



GLASS & GLAZING
·  
Fabricate/install two (2) new “storefront” type doors to Patio.

·  
Provide/install glass (1/8” thick) @ Conference Room sidelite.

·  
Provide/install sliding glass panels at new pass-thru window.

·  
Provide/install frameless, 24” X 36” mirror at Private Restroom.



DRYWALL
·  
Construct approximately 120 LF of new under-grid wall, per plan.

·  
Cut / frame opening for new pass-thru window.

·  
Construct hard lid ceiling at new Private Restroom.



ACOUSTIC CEILINGS
·  
Repair ceiling grid as needed where wall are demolished.

·  
Replace any damaged/dirty ceiling tiles.



CARPET/BASE/VCT
·  
Install building standard carpet & base at all areas excepting Kitchen, Phone
Room, Storage & Restroom.

·  
Install building standard VCT & base at Kitchen, Phone Room & Storage Room.

·  
Install ceramic tile ($14.00/SF allowance for material + labor) with matching
base at Private Restroom.  NOTE:  Floor tile only – no ceramic on walls.



PAINT
·  
Paint all walls throughout the suite, using one (1) building standard color, two
coats, flat finish.

·  
Paint hard lid ceiling @ Private Restroom.



APPLIANCES
·  
Provide one (1) dishwasher, color to be black, white or bisque ($ 500.00
allowance).



WINDOW TREATMENTS
·  
Add / replace blinds as needed per new wall layouts, replace any missing /
damaged wands, valences, etc.



PLUMBING
·  
Demo plumbing at existing Kitchen.

·  
Provide rough & finish plumbing at new Private Restroom (including a

$ 600.00 allowance for purchase of sink / toilet).


HVAC
·  
Relocate diffusers, thermostats as needed to accommodate new wall layout.

·  
Install new ductwork, supply diffuser for Private Restroom.

·  
At Private Restroom, install exhaust air grille and associated ductwork to
exhaust shaft.

·  
Perform air balance of entire suite.



ELECTRICAL / LIGHT FIXTURES
·  
Perform electrical “safe off” at all walls to be demolished.

·  
Install new electrical outlets per plan, including one (1) separate circuit
outlet for a copier and a “GFI” outlet in the Restroom.

·  
Modify existing electrical “chase” at curtain wall to accommodate new walls.

 
 
EXHIBIT B - PAGE 5

--------------------------------------------------------------------------------

 
 
·  
Provide two (2) new floor outlets (Conference Room + Corner Office).

·  
Relocate existing 2X4s as needed to accommodate new wall layout.

·  
Purchase/install four (4) new 2X4s at Area 345 (Open Area).

·  
Relocate existing downlights in Suite 345 space to Conference Room & Corner
Office (338).

·  
Provide power to new dishwasher, exhaust fan in Restroom.

 
 
EXHIBIT B - PAGE 6

--------------------------------------------------------------------------------

 

 




 
OFFICE LEASE
 
by and between
 


 
THE TERRACES,
 
a California limited partnership,
 
Landlord
 
and
 
TIX CORPORATION,
 
a Delaware corporation
 
Tenant
 


 


12711 Ventura Boulevard, Suite 340
Studio City, California
 


 


 


 


 


 
DATE:  March 3, 2010
 


 


 
EXHIBIT B - PAGE 7

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS

 
1.
TERMS AND DEFINITIONS.
1
     
2.
PREMISES LEASED.
2
     
3.
TERM; OPTION TO EXTEND
2
     
4.
DELIVERY OF POSSESSION
3
     
5.
RENT; SECURITY DEPOSIT
3
     
6.
OPERATING AND TAX EXPENSES
4
     
7.
USE
7
     
8.
TAXES ON TENANT'S PROPERTY.
8
     
9.
CONDITION OF PREMISES.
8
     
10.
ALTERATIONS
8
     
11.
REPAIRS
9
     
12.
LIENS.
10
     
13.
ENTRY BY LANDLORD.
10
     
14.
UTILITIES AND SERVICES
10
     
15.
INDEMNIFICATION.
11
     
16.
DAMAGE TO TENANT'S PROPERTY AND WAIVER.
11
     
17.
INSURANCE
12
     
18.
DAMAGE OR DESTRUCTION
13
     
19.
EMINENT DOMAIN
14
     
20.
ASSIGNMENT AND SUBLETTING
14
     
21.
DEFAULT BY TENANT
16
     
22.
DEFAULT BY LANDLORD
17
     
23.
SUBORDINATION.
18
     
24.
ESTOPPEL CERTIFICATE
18
     
25.
DEFINITION OF LANDLORD.
18
     
26.
PARKING
18
     
27.
SIGNAGE.
19
     
28.
NOTICES.
19
     
29.
HOLDING OVER.
19
     
30.
QUIET ENJOYMENT.
19
     
31.
BROKERS.
20
     
32.
RIGHT OF FIRST OFFER
20
     
33.
MISCELLANEOUS
21


Exhibits:
Exhibit A - Floor Plan Showing Outline of Premises
Exhibit B - Rules and Regulations
Exhibit C - Improvement of the Premises
Exhibit C-1 Scope of Work
 
 
i

--------------------------------------------------------------------------------

 